Exhibit 10.43

 

EXECUTION COPY

 

 

CUSIP Number: 858120AE8

 

$1,100,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of September 29, 2011

 

Among

 

STEEL DYNAMICS, INC.

as Borrower

 

and

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED OR DESCRIBED HEREIN

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

 

and

PNC BANK, NATIONAL ASSOCIATION

as Collateral Agent

 

and

 

PNC BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

and

BANK OF AMERICA, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

PNC CAPITAL MARKETS LLC

WELLS FARGO SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

and

 

DEUTSCHE BANK SECURITIES INC.

JPMORGAN CHASE BANK, N.A.

 

as Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

Section

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01.

Certain Defined Terms

7

Section 1.02.

Computation of Time Periods; Other Definitional Provisions

36

Section 1.03.

Accounting Terms

36

Section 1.04.

Exchange Rates; Currency Equivalents

36

Section 1.05.

Additional Alternative Currencies

37

Section 1.06.

Change of Currency

37

Section 1.07.

Letter of Credit Amounts

38

 

 

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

AND THE LETTERS OF CREDIT

 

 

 

Section 2.01.

The Advances and the Letters of Credit

38

Section 2.02.

Making the Advances

40

Section 2.03.

Issuance of and Drawings and Reimbursement Under Letters of Credit

43

Section 2.04.

Repayment of Advances

46

Section 2.05.

Termination or Reduction of the Commitments

47

Section 2.06.

Prepayments

47

Section 2.07.

Interest

49

Section 2.08.

Fees

50

Section 2.09.

Conversion and Continuation of Advances

51

Section 2.10.

Increased Costs, Etc.

52

Section 2.11.

Payments and Computations

53

Section 2.12.

Taxes

55

Section 2.13.

Sharing of Payments, Etc.

57

Section 2.14.

Use of Proceeds

58

Section 2.15.

Defaulting Lenders

58

Section 2.16.

Evidence of Debt

60

Section 2.17.

Increases in Revolving Credit Facility

61

 

 

 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS, LENDING AND

ISSUANCES OF LETTERS OF CREDIT

 

 

 

Section 3.01.

Conditions Precedent to Initial Extension of Credit

63

Section 3.02.

Conditions Precedent to Each Borrowing and Issuance and Renewal

66

 

--------------------------------------------------------------------------------


 

Section 3.03.

Determinations Under Section 3.01

67

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.

Representations and Warranties of the Borrower

68

 

 

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

 

 

Section 5.01.

Affirmative Covenants

74

Section 5.02.

Negative Covenants

79

Section 5.03.

Reporting Requirements

87

Section 5.04.

Financial Covenants

90

 

 

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

 

 

Section 6.01.

Events of Default

90

Section 6.02.

Actions in Respect of the Letters of Credit upon Default

93

 

 

 

ARTICLE VII

 

THE AGENTS, ETC.

 

 

 

Section 7.01.

Authorization and Action

94

Section 7.02.

Reliance, Etc.

94

Section 7.03.

Bank of America, N.A., PNC Bank, Wells Fargo Bank, National Association and
Affiliates

95

Section 7.04.

Lender Party Credit Decision

95

Section 7.05.

Indemnification

95

Section 7.06.

Successor Agents

96

Section 7.07.

The Joint Lead Arrangers, the Syndication Agents and the Documentation Agents

97

 

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

 

 

Section 8.01.

Amendments, Etc.

97

Section 8.02.

Notices, Etc.

98

Section 8.03.

No Waiver; Remedies

99

Section 8.04.

Costs and Expenses

99

Section 8.05.

Right of Set-off

101

Section 8.06.

Binding Effect

101

 

3

--------------------------------------------------------------------------------


 

Section 8.07.

Assignments and Participations

102

Section 8.08.

Replacement of Lenders

105

Section 8.09.

Execution in Counterparts

106

Section 8.10.

No Liability of the Issuing Banks

106

Section 8.11.

Confidentiality

107

Section 8.12.

Release of Collateral

107

Section 8.13.

Jurisdiction, Etc.

107

Section 8.14.

Governing Law

108

Section 8.15.

Reallocation and Assignment of Existing Facility

108

Section 8.16.

Effect of this Agreement

108

Section 8.17.

No Advisory or Fiduciary Responsibility

109

Section 8.18.

Patriot Act Notice

109

Section 8.19

Waiver of Jury Trial

110

 

4

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule A

-

Existing Letter of Credit

Schedule I

-

Commitments and Applicable Lending Offices

Schedule II

-

Subsidiary Guarantors

Schedule 4.01(a)

-

Loan Parties

Schedule 4.01(b)

-

Subsidiaries

Schedule 4.01(d)

-

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

-

Disclosed Litigation

Schedule 4.01(o)

-

Plans, Multiemployer Plans and Welfare Plans

Schedule 4.01(q)

-

Open Years

Schedule 4.01(s)

-

Existing Debt

Schedule 4.01(t)

-

Surviving Debt

Schedule 4.01(u)

-

Liens

Schedule 4.01(v)

-

Investments

Schedule 4.01(w)

-

Intellectual Property

 

EXHIBITS

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Security Agreement

Exhibit E

-

Form of Subsidiary Guaranty

Exhibit F

-

Form of Solvency Certificate

Exhibit G-1

-

Form of Opinion of Barrett & McNagny, LLC, Counsel to the Loan Parties

Exhibit G-2

-

Form of Opinion of Greenberg Traurig LLP, Counsel to the Loan Parties

Exhibit H

-

Form of Compliance Certificate

 

5

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 29, 2011 among
Steel Dynamics, Inc., an Indiana corporation (the “Borrower”), the banks,
financial institutions and other lenders listed on the signature pages hereof as
the Initial Lenders (the “Initial Lenders”), PNC Bank, National Association
(“PNC Bank”), as the Initial Issuing Bank (the “Initial Issuing Bank” and,
together with the Initial Lenders, the “Initial Lender Parties”), PNC Bank, as
the Swing Line Bank (as hereinafter defined), PNC Bank, as collateral agent
(together with any successor collateral agent appointed pursuant to Article VII,
in such capacity, the “Collateral Agent”), and PNC Bank, as administrative agent
(together with any successor administrative agent appointed pursuant to Article
VII, in such capacity, the “Administrative Agent” and, together with the
Collateral Agent and the Paying Agent (as defined herein), the “Agents”), for
the Lender Parties (as hereinafter defined), Bank of America, N.A. and Wells
Fargo Bank, National Association, as Syndication Agents, Deutsche Bank
Securities Inc. and JPMorgan Chase Bank, N.A., as Documentation Agents and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, PNC Capital Markets LLC and
Wells Fargo Securities LLC, as Joint Lead Arrangers (in such capacity, the
“Joint Lead Arrangers”) and Joint Bookrunners (in such capacity, the “Joint
Bookrunners”).

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrower entered into that certain
Amended and Restated Credit Agreement dated as of June 19, 2007 and (as amended,
supplemented or otherwise modified through the date hereof, the “Existing Credit
Agreement”) with the lenders party thereto from time to time, PNC Bank, as agent
for the lenders party thereto and Banc of America Securities LLC and PNC Capital
Markets, as Joint Lead Arrangers and Bank of America, N.A. and PNC Capital
Markets LLC, as the syndication agent thereunder, pursuant to which the lenders
thereunder (the “Existing Lenders”) were committed to make extensions of credit
to the Borrower on the terms and conditions set forth therein, including: (a)
$924,000,000 in revolving credit loans, (b) a $100,000,000 letter of credit
sublimit, including existing letters of credit separately issued by PNC Bank
under the Existing Credit Agreement and listed on Schedule A hereto (the
“Existing Letters of Credit”) and (c) a $40,000,000 swingline subfacility
(together with the existing revolving credit facility and the Existing Letters
of Credit, the “Existing Facility”).

 

(2)                                  The Borrower desires to refinance and/or
rollover the amounts outstanding under the Existing Facility (the
“Refinancing”).

 

(3)                                  In order to effect the Refinancing and to
finance certain ongoing working capital and general corporate needs of the
Borrower and the Subsidiary Guarantors, the Borrower desires to, among other
things, increase the commitment to make revolving loans to an aggregate
principal amount of up to $1,100,000,000, increase the letter of credit sublimit
to an aggregate amount at any time outstanding of up to $150,000,000, increase
the swingline subfacility to an aggregate principal amount of $50,000,000 and
obtain Commitments to make Advances and other credit extensions as set forth
herein.

 

6

--------------------------------------------------------------------------------


 

(4)                                  In connection with the foregoing, the
Borrower has requested that the Existing Credit Agreement be amended and
restated in its entirety to become effective and binding on the Borrower
pursuant to the terms hereof, and the Lenders (including the Existing Lenders
that are parties hereto) have agreed (subject to the terms of this Agreement) to
amend and restate the Existing Credit Agreement in its entirety to read as set
forth herein, and it has been agreed by the parties hereto that (a) the
commitments which the Existing Lenders that are parties hereto extended to the
Borrower under the Existing Credit Agreement and the commitments of new Lenders
that become parties hereto shall be extended or advanced upon the amended and
restated terms and conditions contained in this Agreement and (b) to the extent
the other Obligations outstanding under the Existing Credit Agreement are not
refinanced in connection with the Refinancing, such Obligations shall be
governed by and deemed to be outstanding under the amended and restated terms
and conditions contained herein.

 

(5)                                  All existing Obligations that are not
refinanced in connection with the Refinancing, are and shall continue to be (and
all Obligations incurred pursuant hereto shall be) secured by, among other
things, the Collateral Documents.

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is hereby amended
and restated, in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.                             Certain Defined Terms.  As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Advance” means, a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

“Agreement” means, on any date, the Existing Credit Agreement, as amended and
restated by this Amended and Restated Credit Agreement and as hereafter from
time to time

 

7

--------------------------------------------------------------------------------


 

further amended, supplemented, amended and restated or otherwise modified from
time to time and in effect on such date.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to:  (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, and (ii) such Loan Party or
Subsidiary was the sole “Affected Party”; or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or (c)
in all other cases, the mark-to-market value of such Hedge Agreement, which will
be the unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party party to such Hedge Agreement as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Swiss Francs, Canadian
Dollars, Australian Dollars and each other currency (other than Dollars) that is
approved in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Paying Agent or the Issuing Bank, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitments and $250,000,000.  The Alternative Currency Sublimit is part of, and
not in addition to, the Commitments.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

8

--------------------------------------------------------------------------------


 

“Applicable Margin” means (a) prior to delivery of financial statements for the
fiscal quarter ending September 30, 2011 pursuant to Section 5.03(c), (x) 1.50%
in the case of Eurodollar Rate Advances and (y) 0.50% in the case of Base Rate
Advances and (b) thereafter, a percentage per annum determined by reference to
the Total Gross Leverage Ratio as set forth below:

 

Total Gross Leverage
Ratio

 

Base Rate
Advances

 

Eurodollar Rate
Advances

 

Level I
< 1.50 : 1.0

 

0

%

1.00

%

Level II
> 1.50 : 1.0,
but < than 2.50 : 1.0

 

0.25

%

1.25

%

Level III
> 2.50 : 1.0,
but < than 3.50 : 1.0

 

0.50

%

1.50

%

Level IV
> 3.50 : 1.0,
but < than 4.50 : 1.0

 

0.75

%

1.75

%

Level V
> 4.50 : 1.0

 

1.00

%

2.00

%

 

The Applicable Margin for each Base Rate Advance and the Applicable Margin for
each Eurodollar Rate Advance shall be determined by reference to the ratio in
effect from time to time as reflected in the financial statements most recently
delivered pursuant to Section 5.03(b) or (c), as the case may be; provided,
however, that in any event, (a) no change in the Applicable Margin shall be
effective until three Business Days after the date on which the Paying Agent
receives the financial statements required to be delivered pursuant to Section
5.03(b) or (c), as the case may be, and a certificate of the Financial Officer
of the Borrower demonstrating such ratio, and (b) the Applicable Margin shall be
at Level V for so long as the Borrower has not submitted to the Paying Agent the
information described in clause (a) of this proviso as and when required under
Section 5.03(b) or (c), as the case may be.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Paying Agent or Issuing Bank,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

 

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility at
such time, (b) the Letter of Credit Facility, (i) any Issuing Bank and (ii) if
the other Revolving Credit Lenders have made Letter of Credit Advances pursuant
to Section 2.03(c) that are outstanding at such time, each such other Revolving
Credit Lender and (c) the Swing Line Facility, (i) the Swing Line Bank and (ii)
if the other Revolving Credit Lenders have made Swing Line

 

9

--------------------------------------------------------------------------------


 

Advances pursuant to Section 2.02(b) that are outstanding at such time, each
such other Revolving Credit Lender.

 

“Approved Fund” means, (a) any CLO and (b) with respect to any Lender that is a
fund that invests in bank loans, any other fund that invests in bank loans and
is advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

“Assignment and Assumption” means, an assignment and assumption entered into by
a Lender Party and an Eligible Assignee, and (to the extent required) accepted
by the Paying Agent, in accordance with Section 8.07 and in substantially the
form of Exhibit C hereto.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Available Basket Amount” means, as at any date of determination, the sum of (a)
$300,000,000 plus (b) 50% of Consolidated Net Income of the Borrower for the
period commencing on July 1, 2011 and ending on the last day of the most
recently ended fiscal quarter plus (c) 100% of the aggregate net cash proceeds
received by the Borrower after the Effective Date from the issue or sale of
Equity Interests of the Borrower or any of its Subsidiaries.

 

“Base Rate” means, a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)                                  the Prime Rate;

 

(b)                                 1/2 of 1% per annum above the Federal Funds
Rate; and

 

(c)                                  the Eurodollar Rate that would be payable
on such day for a Eurodollar Rate Advance with a one-month interest period plus
1%.

 

If for any reason the Paying Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Rate, including the inability or failure of the Paying Agent to
obtain sufficient quotations in accordance with the terms thereof, the Base Rate
shall be determined without regard to clause (b) of this definition, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change.

 

“Base Rate Advance” means, an Advance that bears interest as provided in Section
2.07(a)(i).  All Base Rate Advances shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

10

--------------------------------------------------------------------------------


 

“Borrower’s Account” means, the account of the Borrower maintained by the
Borrower with BMO Harris Bank, N.A., as confirmed in writing by the Borrower to
the Paying Agent, or such other account as the Borrower shall specify in writing
to the Paying Agent.

 

“Borrowing” means, a Revolving Credit Borrowing or a Swing Line Borrowing.

 

“Borrowing Base” means the aggregate of (a) 85% of the book value of accounts
receivables that constitute Collateral and (b) 65% of the book value of
inventory that constitutes Collateral.

 

“Borrowing Base Obligations” means the sum of (a) the Dollar Equivalent of the
aggregate principal amount of outstandings under the Revolving Credit Facility
at such time (including outstanding Letters of Credit and Swing Line Advances)
plus (b) the aggregate amount of obligations outstanding under Secured Cash
Management Agreements at such time plus (c) the aggregate Agreement Value of all
Secured Hedge Agreements at such time.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Advance to which the Eurodollar Rate applies, such day must also
be a day on which dealings are carried on in the Relevant Interbank Market, (ii)
with respect to advances or payments of Advances or any other matters relating
to Advances denominated in an Alternative Currency, such day also shall be a day
on which dealings in deposits in the relevant Alternative Currency are carried
on in the Relevant Interbank Market, and (iii) with respect to advances or
payments of Advances denominated in an Alternative Currency other than the Euro
or the Canadian dollar, such day shall also be a day on which all applicable
banks into which Advance proceeds may be deposited are open for business and
foreign exchange markets are open for business in the principal financial center
of the country of such currency and (iv) with respect to advances or payments of
Advances denominated in Euro such day shall be a TARGET Day.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capitalized Leases” means, all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means, any of the following, to the extent owned by the
Borrower or any of the Subsidiary Guarantors free and clear of all Liens other
than Liens created under the Collateral Documents having a maturity of not
greater than 400 days from the date of acquisition thereof unless otherwise
specified herein, and marketable for cash by the Borrower or such Subsidiary
Guarantor in no more than 30 days:  (a) readily marketable direct obligations of
the Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States, (b) certificates of deposit of or time deposits
with any commercial bank that is a Lender Party or a member of the Federal
Reserve System, issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof and has combined capital and surplus of at least $1
billion, (c) commercial paper in an aggregate amount of no more than $15,000,000
per issuer outstanding at any time,

 

11

--------------------------------------------------------------------------------


 

issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime-2” (or the then equivalent grade) by Moody’s
Investors Service, Inc. or “A-2” (or the then equivalent grade) by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc., (d) Investments,
classified in accordance with GAAP as current assets of the Borrower or any of
its Subsidiaries, in (i) money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
(ii) any 2a-7 regulated money market mutual fund that has the highest long-term
credit rating obtainable from either Moody’s or S&P, and (iii) any offshore
money market mutual fund that has the highest long-term credit rating obtainable
from either Moody’s or S&P, or (e) bankers’ acceptances maturing and being
liquidated in full within 270 days after the date of purchase and issued by any
Lender that has, at the time of issuance, a short-term credit rating of at least
A-1 from S&P and at least P-1 from Moody’s.

 

“CERCLA” means, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means, the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued

 

“Change of Control” means, the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Borrower (or other securities convertible into such
Voting Interests) representing 35% or more of the combined voting power of all
Voting Interests of the Borrower; (b) individuals who on the Effective Date
constitute the board of directors of the Borrower (together with any new
directors whose election by the board of directors of the Borrower or whose
nomination by the board of directors of the Borrower for election by the
Borrower’s stockholders was approved by a vote of at least two-thirds of the
members of the board of directors of the Borrower then in office who either were
members of the board of directors of the Borrower on the Effective Date or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office; (c) any Person or two or more Persons acting in concert
shall have acquired by contract or otherwise, or shall have

 

12

--------------------------------------------------------------------------------


 

entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower or (d) any
“Change of Control” or “Change in Control” as defined in the Indentures or under
any other Debt permitted under this Agreement.

 

“CLO” means, any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Collateral” means, all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Collateral Agent for the benefit of the Secured Parties which, for the
avoidance of doubt, shall include the Subject Property.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Documents” means, the Security Agreement and any other agreement
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

 

“Commitment Fee” means (a) prior to delivery of financial statements for the
fiscal quarter ending September 30, 2011 pursuant to Section 5.03(c), 0.35% per
annum and (b) thereafter, a percentage per annum determined by reference to the
Total Gross Leverage Ratio (the “Commitment Fee Percentage”) as set forth below:

 

Total Gross Leverage Ratio

 

Commitment Fee
Percentage

 

Level I

< 1.50 : 1.0

 

0.25

%

Level II

> 1.50 : 1.0,

but < than 2.50 : 1.0

 

0.30

%

Level III

> 2.50 : 1.0,

but < than 3.50 : 1.0

 

0.35

%

Level IV

> 3.50 : 1.0,

but < than 4.50 : 1.0

 

0.40

%

Level V

> 4.50 : 1.0

 

0.45

%

 

13

--------------------------------------------------------------------------------


 

The Commitment Fee shall be determined by reference to the ratio in effect from
time to time as reflected in the financial statements most recently delivered
pursuant to Section 5.03(b) or (c), as the case may be; provided, however, that
in any event, (a) no change in the Commitment Fee shall be effective until three
Business Days after the date on which the Paying Agent receives the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be, and a certificate of the Financial Officer of the Borrower
demonstrating such ratio, and (b) the Commitment Fee shall be at Level V for so
long as the Borrower has not submitted to the Paying Agent the information
described in clause (a) of this proviso as and when required under Section
5.03(b) or (c), as the case may be.

 

“Confidential Information” has the meaning specified in Section 8.10.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Income” means, of any Person for any period, the net income or
loss of such Person for such period determined on a consolidated basis in
accordance with GAAP.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement (other than Obligations to make
take-or-pay or similar payments pursuant to contracts entered into by such
Person in the ordinary course of business not inconsistent with the prior
practice of such Person) or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof. 
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

 

14

--------------------------------------------------------------------------------


 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such capital stock, valued, in the case
of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Contingent Obligations of such Person and
(j) all indebtedness and other payment Obligations referred to in
clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

 

“Debt for Borrowed Money” of any Person means, without duplication, all items
described in clauses (a), (c), (e), (f) and, to the extent it supports an
obligation of the type described in any of clauses (a), (c), (e) and (f), any
item described in clause (i) or (j), in each case of the definition of Debt.

 

“Default” means, any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

 

“Default Termination Notice” has the meaning specified in Section 2.01(e).

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Advances or
participations in respect of Letters of Credit or Swing Line Advances, within
three Business Days of the date required to be funded by it hereunder, unless,
other than with respect to participations in respect of Letters of Credit or
Swing Line Advances, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund an Advance (other than a
participation in respect of Letters of Credit or Swing Line Advances) hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically

 

15

--------------------------------------------------------------------------------


 

identified in such notification or public statement) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(f).

 

“Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Paying Agent or the Issuing Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Paying Agent.

 

“EBITDA” means, for any period, the sum, determined on a Consolidated basis, of
(a) net income (or net loss) excluding any extraordinary, unusual or
nonrecurring gains and any extraordinary, unusual or nonrecurring losses
comprised of Non-Cash Charges, (b) interest expense, (c) income tax expense,
(d) depreciation expense, (e) amortization expense and (f) unrealized gains or
losses associated with financial instruments, in each case of the Borrower and
its Subsidiaries, determined in accordance with GAAP for such period (and, in
the case of clauses (b) through (f), to the extent deducted or added in
determining the net income described in clause (a)).

 

“Effective Date” means, the first date on which the conditions set forth in
Article III shall have been satisfied.

 

16

--------------------------------------------------------------------------------


 

“Eligible Assignee” means, any commercial bank or financial institution
(including, without limitation any Approved Fund) as approved by the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing at the time of such assignment, by the Borrower (such
approvals not to be unreasonably withheld or delayed); provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; provided, however, that
(a) neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition and (b) no approval of the
Administrative Agent or the Borrower shall be required for assignments to
Affiliates or Approved Funds of Lender Parties or for assignments to Lenders.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Action” means, any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means, any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means, any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

17

--------------------------------------------------------------------------------


 

“ERISA” means, the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means, any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means, (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurocurrency Liabilities” has the meaning specified in the definition of
“Eurodollar Rate Reserve Percentage”.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Paying Agent.

 

“Eurodollar Rate” means (a)  with respect to Dollar Advances to which the
Eurodollar Rate applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another

 

18

--------------------------------------------------------------------------------


 

source selected by the Administrative Agent which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US Dollar deposits are offered by leading banks in
the London interbank deposit market (for purposes hereof, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for Dollars for an amount comparable to the principal amount of such Advance and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage.  The Eurodollar Rate with respect to Dollar
Advances may also be expressed by the following formula:

 

Eurodollar Rate

=             London interbank offered rate quoted by Bloomberg or appropriate
successor as shown on Bloomberg Page BBAM1

 

1.00 – Eurodollar Rate Reserve Percentage

 

The Eurodollar Rate shall be adjusted with respect to any Advance to which the
Eurodollar Rate applies that is outstanding on the effective date of any change
in the Eurodollar Rate Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrower of the Eurodollar
Rate as determined or adjusted in accordance herewith, which determination shall
be conclusive absent manifest error.

 

(b)        with respect to Advances denominated in an Alternative Currency that
are in currency to which the Eurodollar Rate applies for any Interest Period,
the interest rate per annum determined by Administrative Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which deposits in the relevant
Alternative Currency are offered by leading banks in the Relevant Interbank
Market), or the rate which is quoted by an Alternate Source, at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the Relevant Interbank Market offered rate for deposits in
the relevant Alternative Currency for an amount comparable to the principal
amount of such Advance and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Eurodollar Rate Reserve Percentage.  Such
Eurodollar Rate may also be expressed by the following formula:

 

Eurodollar Rate   =

Relevant Interbank Market offered rate quoted by Bloomberg or appropriate
successor as shown on Bloomberg Page BBAM1

 

1.00 – Eurodollar Rate Reserve Percentage

 

19

--------------------------------------------------------------------------------


 

The Eurodollar Rate shall be adjusted with respect to any Advance to which the
Eurodollar Rate applies that is outstanding on the effective date of any change
in the Eurodollar Rate Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrower of the Eurodollar
Rate as determined or adjusted in accordance herewith, which determination shall
be conclusive absent manifest error.  The Eurodollar Rate for any Advances shall
be based upon the Eurodollar Rate for the currency in which such Advances are
requested.

 

“Eurodollar Rate Advance” means, an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” shall mean as of any day the maximum
percentage in effect on such day, (i) as prescribed by the Board of Governors of
the Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”); and (ii) to be maintained by a Lender as required
for reserve liquidity, special deposit, or similar purpose by any governmental
or monetary authority of any country or political subdivision thereof (including
any central bank), against (A) any category of liabilities that includes
deposits by reference to which a Euro-Rate is to be determined, or (B) any
category of extension of credit or other assets that includes Advances to which
a Eurodollar Rate applies.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Subsidiary” means each of Speedbird Aviation, LLC, an Indiana limited
liability company, Paragon Steel Enterprises LLC, an Indiana limited liability
company, STLD Holdings, Inc., an Indiana corporation, Dynamic Aviation LLC, an
Indiana limited liability company, Shredded Products II, LLC, an Indiana limited
liability company, OmniSource Mexico, LLC, an Indiana limited liability company,
SDI Sub, LLC, an Indiana limited liability company, OmniSource Athens, LLC, an
Indiana limited liability company, OmniSource Bay City, LLC, an Indiana limited
liability company, Capitol City Metals, LLC, an Indiana limited liability
company, Raeford Salvage Company, Inc., a North Carolina corporation, Lumberton
Recycling Company, Inc., a North Carolina corporation and Cohen & Green Salvage
Co., Inc., a North Carolina corporation, each of their respective direct and
indirect subsidiaries and each other Subsidiary of the Borrower designated by
the Borrower as an Excluded Subsidiary by written notice to the Joint Lead
Arrangers in accordance with Section 5.01(j); provided that, in the event any
Excluded Subsidiary guarantees any Debt of the Borrower or any Subsidiary
Guarantor (other than the Obligations set forth herein), then such Subsidiary
shall be required to execute and deliver a guaranty and a security agreement
supplement and all other necessary documents in accordance with Section 5.01(j),
and such Excluded Subsidiary shall be considered a Subsidiary Guarantor  (and
cease to be an Excluded Subsidiary) for all purposes set forth herein.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

 

“Existing Facility” has the meaning specified in the Preliminary Statements
hereto.

 

20

--------------------------------------------------------------------------------


 

“Existing Debt” means, the Debt of each Loan Party and its Subsidiaries
outstanding immediately before giving effect to the consummation of the
Transaction.

 

“Existing Lenders” has the meaning specified in the Preliminary Statements
hereto.

 

“Existing Letters of Credit” has the meaning specified in the Preliminary
Statements hereto.

 

“Extraordinary Receipt” means, any cash received by or paid to or for the
account of any Person not in the ordinary course of business, consisting of
proceeds of insurance, condemnation awards (and payments in lieu thereof) and
indemnity payments, in each case, with respect to assets constituting
Collateral; provided, however, that an Extraordinary Receipt shall not include
cash receipts received from proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (a) in respect of loss or damage to inventory are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the inventory in respect of which such proceeds were received
in accordance with the terms of the Loan Documents, so long as such application
is made within 12 months after the occurrence of such damage or loss or (b) are
received by any Person in respect of any third party claim against such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim and the costs and expenses of such Person with respect thereto.

 

“Facility” means, the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility.

 

“Federal Funds Rate” means, for any day the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the 
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Administrative Agent (for purposes of this definition, an
“Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Rate for such day shall be
the “open” rate on the immediately preceding Business Day.  If and when the
Federal Funds Rate changes, the rate of interest with respect to any advance to
which the Federal Funds Rate applies will change automatically without notice to
the Borrower or any other Loan Party, effective on the date of any such change.

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by

 

21

--------------------------------------------------------------------------------


 

federal funds brokers on the previous trading day, as computed and announced by
such Federal Reserve Bank (or any successor) in substantially the same manner as
such Federal Reserve Bank computes and announces the weighted average it refers
to as the “Federal Funds Effective Rate” as of the date of this Agreement;
provided, if such Federal Reserve Bank (or its successor) does not announce such
rate on any day, the “Federal Funds Effective Rate” for such day shall be the
Federal Funds Effective Rate for the last day on which such rate was announced.

 

“Fee Letter” means each of the fee letters between any of the Joint Lead
Arrangers and the Borrower entered into in respect of this Agreement and the
Revolving Credit Facility.

 

“Financial Officer” means, any of the Chief Executive Officer, the Chief
Financial Officer, the Treasurer and the Assistant Secretary.

 

“Fiscal Year” means, a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Advances other than any portion as to which such
Defaulting Lender’s purchase obligation has been reallocated to other Lenders or
cash collateralized in accordance with the terms hereof, and (b) with respect to
the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of Swing Line
Advances other than Swing Line Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Funded Debt” of any Person means, Debt in respect of the Advances, in the case
of the Borrower, and all other Debt of such Person that by its terms matures
more than one year after the date of determination or matures within one year
from such date but is renewable or extendible, at the option of such Person, to
a date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including, without limitation, all
amounts of Funded Debt of such Person required to be paid or prepaid within one
year after the date of determination.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranties” means, collectively, each Subsidiary Guaranty entered into from
time to time.

 

“Guarantors” means, the Subsidiary Guarantors.

 

22

--------------------------------------------------------------------------------


 

“Hazardous Materials” means, (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means, interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means, any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement.

 

“Incremental Facility” has the meaning specified in Section 2.17.

 

“Incremental Facility Effective Date” has the meaning specified in Section 2.17.

 

“Incremental Revolving Credit Facility” has the meaning specified in
Section 2.17.

 

“Incremental Term Facility” has the meaning specified in Section 2.17.

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Indentures” means, each indenture governing the Senior Notes, as each such
indenture may be amended, supplemented or otherwise modified from time to time
in accordance herewith and therewith.

 

“Information Memorandum” means any confidential information memorandum used by
the Joint Lead Arrangers in connection with the syndication of the Commitments.

 

“Initial Extension of Credit” means, the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Bank”, “Initial Lender Parties” and “Initial Lenders” each has
the meaning specified in the recital of parties to this Agreement.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA to (b) interest payable on, and amortization of debt
discount in respect of, all Debt for Borrowed Money, in each case, of or by the
Borrower and its Subsidiaries during the four consecutive fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the

 

23

--------------------------------------------------------------------------------


 

date of the Conversion of any Base Rate Advance into such Eurodollar Rate
Advance, and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be one, two,
three or six months (or nine or twelve months if consented to by all Lenders),
as the Borrower may, upon notice received by the Paying Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, that, the duration of each Interest
Period with respect to a Eurodollar Rate Advance denominated in an Alternative
Currency shall be one month; provided, further, that:

 

(a)                                  the Borrower may not select any Interest
Period with respect to any Eurodollar Rate Advance under a Facility that ends
after any principal repayment installment date for such Facility unless, after
giving effect to such selection, the aggregate principal amount of Base Rate
Advances and of Eurodollar Rate Advances having Interest Periods that end on or
prior to such principal repayment installment date for such Facility shall be at
least equal to the aggregate principal amount of Advances under such Facility
due and payable on or prior to such date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Borrowing shall be of
the same duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day;

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and

 

(e)                                  at any one time no more than ten different
Interest Periods shall be in effect.

 

“Internal Revenue Code” means, the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Inventory” means, all Inventory referred to in Section 1(b) of the Security
Agreement.

 

“Investment” in any Person means, any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including,

 

24

--------------------------------------------------------------------------------


 

without limitation, any acquisition by way of a merger or consolidation and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of “Debt” in respect of such Person.

 

“Issuing Bank” means, the Initial Issuing Bank, any other financial institution
approved as an Issuing Bank by the Paying Agent and the Borrower, any Eligible
Assignee to which all or a portion of a Letter of Credit Commitment hereunder
has been assigned pursuant to Section 8.07 so long as such Eligible Assignee
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Paying Agent of its assumption of such
duties, for so long as such Initial Issuing Bank, financial institution or
Eligible Assignee, as the case may be, shall have a Letter of Credit Commitment
and in any case with respect to the Existing Letters of Credit, PNC Bank, BMO
Harris Bank, N.A. and U.S. Bank National Association.

 

“Joint Lead Arrangers” has the meaning specified in the recitals of parties to
this Agreement.

 

“L/C Cash Collateral Account” has the meaning specified in the Security
Agreement.

 

“L/C Related Documents” has the meaning specified in Section 2.04(e)(ii).

 

“Lender Party” means, any Lender, any Issuing Bank or the Swing Line Bank.

 

“Lenders” means, the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 or Section 2.17(c), in each case, for so long
as such Initial Lender or Person, as the case may be, shall be a party to this
Agreement.

 

“Letter of Credit Advance” means, an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
or a subsequent Issuing Bank has entered into an Assignment and Assumption, set
forth for each such Issuing Bank in the Register maintained by the Paying Agent
pursuant to Section 8.07(d) as such Issuing Bank’s “Letter of Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $150,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

 

“Letters of Credit” means, collectively, (a) the letters of credit issued
pursuant to Section 2.01(c) hereof from time to time and (b) the Existing
Letters of Credit.

 

25

--------------------------------------------------------------------------------


 

“Lien” means, any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Liquidity” means, as of any date of determination, for the Borrower and its
Subsidiaries on a Consolidated basis, the sum of (a) Unrestricted Cash and
(b) the aggregate amount of Revolving Credit Commitments as of such date minus
the Dollar Equivalent of (i) outstanding Revolving Credit Advances, outstanding
Swing Line Advances and Letter of Credit Advances as of such date and (ii) the
Available Amount of all Letters of Credit outstanding as of such date.

 

“Loan Documents” means, (a) for purposes of this Agreement and the Notes and any
amendment, supplement or modification hereof or thereof, (i) this Agreement,
(ii) the Notes, (iii) the Guaranties, (iv) the Collateral Documents, (v) each
Fee Letter and (vi) each Letter of Credit Agreement and (b) for purposes of the
Guaranties and the Collateral Documents and for all other purposes other than
for purposes of this Agreement and the Notes, (i) this Agreement, (ii) the
Notes, (iii) the Guaranties, (iv) the Collateral Documents, (v) each Fee Letter,
(vi) each Letter of Credit Agreement, (vii) each Secured Hedge Agreement and
(viii) each Secured Cash Management Agreement, in each case as amended.

 

“Loan Parties” means, the Borrower and the Guarantors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means, any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

 

“Material Adverse Effect” means, a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries, taken as a
whole, (b) the rights and remedies of any Agent or any Lender Party under any
Loan Document, (c) the ability of any Loan Party to perform its Obligations
under any Loan Document to which it is or is to be a party or (d) the
Transaction.

 

“Mesabi Nugget” means, Mesabi Nugget Delaware, LLC, a Delaware limited liability
company, Mesabi Mining, LLC, an Indiana limited liability company and Mining
Resources, LLC, an Indiana limited liability company, or their respective
parents or Subsidiaries, including, without limitation, any Excluded Subsidiary,
involved directly or indirectly in the development, application and use of the
Itmk3 technology.

 

“Multiemployer Plan” means, a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

26

--------------------------------------------------------------------------------


 

“Multiple Employer Plan” means, a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means (a) with respect to any Extraordinary Receipt, the
aggregate amount of cash and Cash Equivalents received in connection therewith
and (b) with respect to the incurrence or issuance of any Debt, the excess of
(x) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance of Debt less (y) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket fees and
expenses incurred the Borrower or its Subsidiaries in connection with such
incurrence or issuance of Debt to the extent such amounts were not deducted in
determining the amount referred to in clause (x).

 

“Net Debt for Borrowed Money” of any Person means, (a) Consolidated Debt for
Borrowed Money, less (b) Unrestricted Cash in an amount not to exceed
$400,000,000.

 

“Non-Cash Charges” means, with respect to the Borrower and its Subsidiaries, for
any period, the aggregate non-cash charges and expenses reducing net income of
the Borrower and its Subsidiaries for such period, all as determined on a
Consolidated basis; provided that “Non-Cash Charges” shall not include any such
charges that require an accrual of or a reserve for cash for any future period.

 

“Note” means a Revolving Credit Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(c).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(c).

 

“NPL” means, the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f). 
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by

 

27

--------------------------------------------------------------------------------


 

such Loan Party under any Loan Document and (b) the obligation of such Loan
Party to reimburse any amount in respect of any of the foregoing that any Lender
Party, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

 

“Open Year” has the meaning specified in Section 4.01(q)(ii).

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning specified in Section 8.18.

 

“Paying Agent” means, PNC Bank, or any successor thereto in accordance with
Article VII.

 

“Paying Agent’s Account” means, the account of the Paying Agent maintained by
the Paying Agent at its offices in PNC Firstside Center, 500 First Avenue,
P7-PFSC-04-I, Pittsburgh, Pennsylvania 15219, as confirmed by the Paying Agent
in writing to the Lender Parties or such other account as the Paying Agent shall
specify in writing to the Lender Parties.

 

“PBGC” means, the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means, such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b); (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
or otherwise are contested in good faith and for which a bond shall have been
posted in the amount of such obligations and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially adversely affect the use of the property to which they relate; and
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations.

 

“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary that meets the following conditions: (a) such
Permitted Receivables Financing (including financing terms, covenants,
termination events and other provisions) shall be in the aggregate economically
fair and reasonable to the Borrower and the Permitted Receivables Financing
Subsidiary, (b) all sales and/or contributions of Permitted Receivables
Financing Assets to the Permitted Receivables Financing Subsidiary shall be made
at fair market value and (c) the financing terms, covenants, termination events
and other provisions thereof shall be market terms for similar transactions and
shall be non-recourse with respect to the Borrower and its Subsidiaries but may
include Standard Securitization Undertakings; provided that a Responsible
Officer of the Borrower shall have provided a certificate to such effect to the
Administrative Agent at least five Business Days prior to the incurrence of such
Permitted Receivables Financing, together with a reasonably detailed description
of the material terms and conditions of such Permitted Receivables Financing or

 

28

--------------------------------------------------------------------------------


 

drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirements
set out in the foregoing clauses (a) through (c), which certificate shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower of its objection
during such five Business Day period.

 

“Permitted Receivables Financing Assets” means the accounts receivable subject
to a Permitted Receivables Financing, and related assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivables, and the proceeds thereof.

 

“Permitted Receivables Financing Subsidiary” means a wholly owned Subsidiary of
the Borrower (or another Person formed for the purposes of engaging in a
Permitted Receivables Financing in which the Borrower or any Subsidiary of the
Borrower makes an Investment and to which the Borrower or any Subsidiary of the
Borrower transfers Permitted Receivables Financing Assets) that engages in no
activities other than in connection with the financing of Permitted Receivables
Financing Assets of the Borrower or its Subsidiaries, all proceeds thereof and
all rights (contingent and other), collateral and other assets relating thereto,
and any business or activities incidental or related to such business, and which
is designated by the board of directors of the Borrower or such other Person (as
provided below) as a Permitted Receivables Financing Subsidiary and (a) no
portion of the Debt or any other obligations (contingent or otherwise) of which
(i) is guaranteed by the Borrower or any other Subsidiary of the Borrower, other
than another Permitted Receivables Financing Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Debt) pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower, other than another Permitted
Receivables Financing Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, other than another Permitted
Receivables Financing Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of the Borrower or any other
Subsidiary of the Borrower, other than another Permitted Receivables Financing
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms no less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Borrower and (c) to which none of the Borrower or any other Subsidiary of
the Borrower, other than another Permitted Receivables Financing Subsidiary, has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.  Any such
designation by the board of directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.

 

“Person” means, an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

29

--------------------------------------------------------------------------------


 

“Plan” means, a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Shares” has the meaning specified in the Security Agreement.

 

“PNC Bank” has the meaning specified in the recital of parties to this
Agreement.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Prime Rate” means, the rate publicly quoted from time to time by the
Administrative Agent.  The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Process Agent” has the meaning specified in Section 8.13.

 

“Pro Rata Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Revolving Credit Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, such Lender’s Revolving Credit Commitment as in effect immediately prior
to such termination) and the denominator of which is the Revolving Credit
Facility at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the Revolving Credit Facility as in effect
immediately prior to such termination).

 

“Receivables” means, all Receivables referred to in Section 1(c) of the Security
Agreement.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Permitted Receivables Financing Subsidiary (in the case of a transfer by
the Borrower or any of its Subsidiaries) or (b) any other Person (in the case of
a transfer by a Permitted Receivables Financing Subsidiary), or a Permitted
Receivables Financing Subsidiary may grant a security interest in, any Permitted
Receivables Financing Assets of the Borrower or any of its Subsidiaries.

 

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

 

30

--------------------------------------------------------------------------------


 

“Refinancing” has the meaning specified in the Preliminary Statements.

 

“Register” has the meaning specified in Section 8.07(d).

 

“Regulation U” means, Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means, (i) the Senior Notes Debt Documents, and (ii) any
other indentures, note purchase agreements, credit agreements or similar
documents governing issuances of Debt in excess of $20,000,000 permitted under
the Credit Agreement (other than intercompany Debt) to which the Borrower or any
Subsidiary may become party following the date hereof which contain restrictions
on the activities of the Borrower or any Loan Party.

 

“Relevant Interbank Market” means, (a) in relation to Euro, the European
Interbank Market, (b) in relation to the Canadian dollar, the CDOR Market and
(c) in relation to any other currency, the London interbank market.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (C) the
Unused Revolving Credit Commitment of such Lender at such time.  For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments, except to the extent a Revolving Credit Lender is
a Defaulting Lender.

 

“Responsible Officer” means, any officer of any Loan Party or any of its
Subsidiaries, as designated in the incumbency certificate delivered on the
Effective Date pursuant to Section 3.01(a)(viii) (as may be supplemented from
time to time).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Advance denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Advance denominated in an Alternative Currency pursuant to Section 2.09, and
(iii) such additional dates as the Paying Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency and monthly thereafter, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Paying Agent or any Issuing Bank
shall determine or the Required Lenders shall require.

 

31

--------------------------------------------------------------------------------


 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Borrowing” means, a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignment and Assumptions or joinder agreements, set
forth for such Lender in the Register maintained by the Paying Agent pursuant to
Section 8.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05 or increased
pursuant to Section 2.17.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, any Lender that has a Revolving Credit
Commitment.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended, endorsed, extended or
otherwise modified from time to time.

 

“Secured Cash Management Agreement” means, any cash management agreement,
deposit maintenance agreement, credit card services agreement (provided that the
aggregate amount of Debt owing under such credit card services agreements does
not exceed $50 million) or similar agreement between any Loan Party and a bank
which is a Lender Party or an Affiliate of a Lender Party.

 

“Secured Hedge Agreement” means, any Hedge Agreement permitted under Article V
that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

 

“Secured Parties” means, the Agents, the Lender Parties, the banks that are
party to any Secured Cash Management Agreement and the Hedge Banks.

 

“Security Agreement” has the meaning specified in Section 3.01(a)(ii).

 

“Senior Notes” means, the Borrower’s (a) 7.375% Senior Notes due 2012,
(b) 5.125% Convertible Senior Notes due 2014, (c) 6.750% Senior Notes due 2015,
(d) 7.750% Senior Notes due 2016 and (e) 7.625% Senior Notes due 2020.

 

32

--------------------------------------------------------------------------------


 

“Senior Notes Debt Documents” means, the Indentures and any and all other
agreements, documents, indentures and instruments pursuant to which the Senior
Notes are issued, in each case as amended, to the extent permitted under the
Loan Documents.

 

“Single Employer Plan” means, a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital.  For
purposes of determining whether a Loan Party is Solvent, the amount of
contingent liabilities at any time of such Loan Party shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability of such Loan Party.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Paying Agent or any
Issuing Bank, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Paying Agent
or such Issuing Bank may obtain such spot rate from another financial
institution designated by the Paying Agent or such Issuing Bank if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the Issuing Bank
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Standard Securitization Undertakings” means reasonable and customary
representations, warranties, covenants and indemnities entered into by the
Borrower or any Subsidiary of the Borrower in connection with a Permitted
Receivables Financing.

 

“Standby Letter of Credit” means, any Letter of Credit issued under the Letter
of Credit Facility, other than a Trade Letter of Credit.

 

33

--------------------------------------------------------------------------------


 

“Sterling”  means the lawful currency of the United Kingdom.

 

“Subject Property” means, all property and assets acquired after the Effective
Date that are or are intended to be Collateral, including, without limitation,
all inventory, accounts receivable and related documents and related general
intangibles.

 

“Subsidiary” of any Person means, any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided, however, there shall
be excluded, in any event, from this definition of Subsidiary, other than for
purposes of (i) the preparation and delivery of financial statements pursuant to
Sections 5.03(b) and (c), and (ii) the calculation of and compliance with the
financial covenants set forth in Sections 5.04(a) through (c), the Excluded
Subsidiaries.

 

“Subsidiary Guarantors” means, the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that elects to
execute and deliver a guaranty pursuant to Section 5.01(j).

 

“Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iii).

 

“Surviving Debt” means, the Senior Notes and the other Debt of each Loan Party
and its Subsidiaries outstanding immediately before and after giving effect to
the Transaction and listed on Schedule 4.01(t).

 

“Swing Line Advance” means, an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(b) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

 

“Swing Line Bank” means, initially, PNC Bank, and thereafter each Person that
shall become the Swing Line Bank hereunder pursuant to Section 8.07.

 

“Swing Line Borrowing” means, a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank pursuant to Section 2.01(b) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

 

“Swing Line Facility” has the meaning specified in Section 2.01(b).

 

“Swing Line Reserve” has the meaning specified in Section 2.02(b)(i).

 

“Swiss Franc” means the lawful currency of Switzerland.

 

34

--------------------------------------------------------------------------------


 

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.

 

“TARGET Day” shall mean any day on which TARGET2 is open for the settlement of
payment in Euro.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Termination Date” means the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments, and the Letter of Credit Commitment, pursuant
to Section 2.05 or 6.01 and (b) September 30, 2016.

 

“Total Gross Leverage Ratio” means, at any date of determination, the ratio of
(x) Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries as
at such date of determination to (y) Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently ended fiscal quarter of the Borrower for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be, and the immediately
preceding three fiscal quarters.

 

“Total Net Leverage Ratio” means, at any date of determination, the ratio of
(x) Consolidated Net Debt for Borrowed Money of the Borrower and its
Subsidiaries as at such date of determination to (y) Consolidated EBITDA of the
Borrower and its Subsidiaries for the most recently ended fiscal quarter of the
Borrower for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, and the
immediately preceding three fiscal quarters.

 

“Trade Letter of Credit” means, any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of Inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

 

“Transaction” means, the Refinancing and the other transactions contemplated by
the Transaction Documents.

 

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents (other than clause (ii) of the definition thereof).

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unrestricted Cash” means cash or Cash Equivalents of the Borrower or any of its
Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrower and its Subsidiaries.

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the Dollar Equivalent of the aggregate principal amount
of all Revolving Credit Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and

 

35

--------------------------------------------------------------------------------


 

outstanding at such time plus (ii) such Lender’s Pro Rata Share of (A) the
Dollar Equivalent of the aggregate Available Amount of all Letters of Credit
outstanding at such time, (B) the Dollar Equivalent of the aggregate principal
amount of all Letter of Credit Advances made by the Issuing Banks pursuant to
Section 2.03(c) and outstanding at such time, (C) the Swing Line Reserve at such
time and (D) any Swing Line Advances made pursuant to Section 2.02(b)(ii) at
such time.

 

“Voting Interests” means, shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Welfare Plan” means, a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.          Computation of Time Periods; Other Definitional
Provisions.  In this Agreement and the other Loan Documents in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.  References in the Loan Documents to any agreement or contract
“as amended” shall mean and be a reference to such agreement or contract as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms.

 

Section 1.03.          Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).

 

Section 1.04.          Exchange Rates; Currency Equivalents. (a)     The Paying
Agent or an Issuing Bank, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Borrowings and outstanding amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Paying Agent or
an Issuing Bank, as applicable.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Advance or the
issuance, amendment or

 

36

--------------------------------------------------------------------------------


 

extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Rate
Advance or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Paying Agent or an Issuing
Bank, as the case may be.

 

Section 1.05.          Additional Alternative Currencies. (a) The Borrower may
from time to time request that Eurocurrency Rate Advances be made and/or Letters
of Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Eurocurrency Rate Advances, such request shall be
subject to the approval of the Paying Agent and each of the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Paying Agent and the applicable
Issuing Bank.

 

(b)           Any such request shall be made to the Paying Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Borrowing (or such
other time or date as may be agreed by the Paying Agent and, in the case of any
such request pertaining to Letters of Credit, the applicable Issuing Bank, in
its or their sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Advances, the Paying Agent shall promptly notify each Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Paying Agent shall promptly notify the applicable Issuing Bank thereof. 
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Advances) or Issuing Bank (in the case of a request pertaining to Letters of
Credit) shall notify the Paying Agent, not later than 11:00 a.m., ten Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Advances or the issuance of Letters of
Credit, as the case may be, in such requested currency.

 

(c)           Any failure by a Lender or Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or Issuing Bank, as the
case may be, to permit Eurocurrency Rate Advances to be made or Letters of
Credit to be issued in such requested currency.  If the Paying Agent and all the
Lenders consent to making Eurocurrency Rate Advances in such requested currency,
the Paying Agent shall so notify the Borrower and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Borrowings of Eurocurrency Rate Advances; and if the Paying Agent and
applicable Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Paying Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Paying Agent shall promptly so
notify the Borrower.

 

Section 1.06.          Change of Currency. (a)              Each obligation of
the Borrowers to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated

 

37

--------------------------------------------------------------------------------


 

into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Paying Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Paying Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

Section 1.07.          Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any letter of credit application and any related
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

 

Section 2.01.          The Advances and the Letters of Credit.

 

(a)           The Revolving Credit Advances.  Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each, a “Revolving Credit Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date (i) in an amount for each such Advance not to exceed such
Lender’s Unused Revolving Credit Commitment at such time, (ii) in an aggregate
amount for all revolving Credit Advances outstanding at any one time not to
exceed an amount equal to (A) the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders, minus (B) the aggregate Swing Line Advances, minus
(C) the aggregate Available Amount of all outstanding Letters of Credit, in each
case at such time and (iii) in an aggregate amount for all

 

38

--------------------------------------------------------------------------------


 

Revolving Credit Advances denominated in an Alternative Currency outstanding at
any one time not to exceed, together with the aggregate amount of the Dollar
Equivalent of all Letters of Credit and Letter of Credit Advances denominated in
an Alternative Currency that are outstanding at such time, the Alternative
Currency Sublimit.  Each Revolving Credit Borrowing shall be in an aggregate
amount equal to the Dollar Equivalent of $5,000,000 or an integral multiple
equal to the Dollar Equivalent of $1,000,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or outstanding Letter of Credit Advances) and
shall consist of Revolving Credit Advances made simultaneously by the Revolving
Credit Lenders ratably according to their Revolving Credit Commitments.  Within
the limits of each Revolving Credit Lender’s Unused Revolving Credit Commitment
in effect from time to time, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

 

(b)           The Swing Line Advances.  Subject to other arrangements as
referred to in Section 2.02(b)(i), the Borrower may request the Swing Line Bank
to make, and the Swing Line Bank may, if in its sole discretion it elects to do
so, make, on the terms and conditions hereinafter set forth, Swing Line Advances
to the Borrower in Dollars from time to time on any Business Day during the
period from the Effective Date until the Termination Date (i) in an aggregate
amount for all Swing Line Advances not to exceed at any time outstanding
$50,000,000 (the “Swing Line Facility”) and (ii) if made pursuant to
Section 2.02(b)(i), in an amount not at any time exceeding the amount of the
then applicable Swing Line Reserve.  No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance. 
Each Swing Line Borrowing shall be in a minimum amount no less than $100,000 and
in multiples of $100,000 in excess thereof, and shall be made as a Base Rate
Advance.  Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, so long as the Swing Line Bank, in its sole
discretion, elects to make Swing Line Advances, the Borrower may borrow under
this Section 2.01(b), repay pursuant to Section 2.04(d) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(b).

 

(c)           The Letters of Credit.  Each Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit for the
account of the Borrower from time to time on any Business Day during the period
from the Effective Date until 60 days before the Termination Date in an
aggregate Available Amount (i) for each such Letter of Credit, together with all
other Letters of Credit not to exceed at any time the Letter of Credit Facility
at such time, (ii) for each such Letter of Credit not to exceed at any time the
lesser of (x) such Issuing Bank’s Letter of Credit Commitment at such time and
(y) the Unused Revolving Credit Commitments of the Revolving Credit Lenders at
such time and (iii) for each such Letter of Credit denominated in an Alternative
Currency not to exceed, together with all other outstanding Letters of Credit ,
Letter of Credit Advances and Revolving Credit Advances denominated in an
Alternative Currency, the Alternative Currency Sublimit.  It is understood and
agreed that the Existing Letters of Credit shall be deemed to be Letters of
Credit issued hereunder for all purposes under this Agreement and the Loan
Documents.  No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of 60 days before the Termination Date and (A) in the case of a Standby
Letter of Credit, one year (constituting 365 days or 366 days, as the case may
be) after the date of issuance thereof, but may by its terms be renewable
annually upon notice (a “Notice of Renewal”) given to the Issuing Bank and the

 

39

--------------------------------------------------------------------------------


 

Paying Agent on or prior to any date for notice of renewal set forth in such
Letter of Credit but in any event at least ten Business Days prior to the date
of the proposed renewal of such Standby Letter of Credit and upon fulfillment of
the applicable conditions set forth in Article III unless such Issuing Bank has
notified the Borrower (with a copy to the Paying Agent) on or prior to the date
for notice of termination set forth in such Letter of Credit but in any event at
least ten Business Days prior to the then effective expiration date of its
election not to renew such Standby Letter of Credit (a “Notice of Termination”;
it being understood and agreed that an Issuing Bank shall not be entitled to
issue a Notice of Termination with respect to such a renewal unless (i) the
conditions precedent to the issuance of Letters of Credit set forth in
Section 3.02 shall not have been fulfilled or waived in accordance herewith, or
(ii) a Default shall have occurred and be continuing, or (iii) pursuant to such
renewal the effective expiration date of such Letter of Credit would occur after
the Termination Date or (iv) such Issuing Bank shall have procured a replacement
Issuing Bank) and (B) in the case of a Trade Letter of Credit, 60 days after the
date of issuance thereof; provided that the terms of each Standby Letter of
Credit that is renewable annually shall (x) require the Issuing Bank that issued
such Standby Letter of Credit to give the beneficiary named in such Standby
Letter of Credit notice of any Notice of Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Standby Letter of
Credit prior to the date such Standby Letter of Credit otherwise would have been
automatically renewed and (z) not, unless otherwise agreed by the Issuing Bank,
permit the expiration date (after giving effect to any renewal) of such Standby
Letter of Credit in any event to be extended to a date later than 60 days before
the Termination Date.  If either a Notice of Renewal is not given by the
Borrower or a Notice of Termination is given by the relevant Issuing Bank
pursuant to the immediately preceding sentence, such Standby Letter of Credit
shall expire on the date on which it otherwise would have been renewed;
provided, however, that even in the absence of receipt of a Notice of Renewal
the relevant Issuing Bank may in its discretion, unless instructed to the
contrary by the Paying Agent or the Borrower, deem that a Notice of Renewal had
been timely delivered and in such case, a Notice of Renewal shall be deemed to
have been so delivered for all purposes under this Agreement.  Each Standby
Letter of Credit shall contain a provision authorizing the Issuing Bank
thereunder to deliver to the beneficiary of such Letter of Credit, upon the
occurrence and during the continuance of an Event of Default, a notice (a
“Default Termination Notice”) terminating such Letter of Credit and giving such
beneficiary 15 days to draw such Letter of Credit.  Within the limits of the
Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(c), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(c).

 

Section 2.02.          Making the Advances.

 

(a)           Except as otherwise provided in Section 2.02(b) or 2.03, each
Borrowing shall be made on notice, given not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Eurodollar Rate Advances in Dollars, on
the fourth Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing denominated in an Alternative Currency, or the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Paying Agent, which shall give to each Appropriate Lender
prompt notice thereof by facsimile.  Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be in

 

40

--------------------------------------------------------------------------------


 

writing or by telephone, confirmed immediately in writing or facsimile, in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is to be
made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of
such Borrowing (expressed in Dollars), (v) currency of such proposed Borrowing
and (vi) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance.  Each Appropriate Lender shall,
before (A) 11:00 A.M. (New York City time) on the date of such Borrowing, in the
case of a Borrowing consisting of Eurodollar Rate Advances or (B) 3:00 P.M. (New
York City time) on the date of such Borrowing, in the case of a Borrowing
consisting of Base Rate Advances, make available for the account of its
Applicable Lending Office to the Paying Agent at the Paying Agent Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments under the applicable Facility of such Lender and
the other Appropriate Lenders.  After the Paying Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Paying Agent will make such funds available to the Borrower by crediting the
Borrower’s Account; provided, however, that, in the case of any Revolving Credit
Borrowing, the Paying Agent shall first make a portion of such funds equal to
the aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by the Swing Line Bank or any Issuing Bank, as the case may be,
and by any other Revolving Credit Lender and outstanding on the date of such
Revolving Credit Borrowing, plus interest accrued and unpaid thereon to and as
of such date, available to the Swing Line Bank or such Issuing Bank, as the case
may be, and such other Revolving Credit Lenders for repayment of such Swing Line
Advances and Letter of Credit Advances.

 

(b)           (i)  Swing Line Borrowings may be made either upon notice as set
forth in Section 2.02(b)(ii) below or pursuant to this Section 2.02(b)(i) on a
daily basis under mechanics mutually agreed to by the Borrower and the Swing
Line Bank, subject in any case to the fulfillment of the applicable conditions
precedent set forth in Article III hereof.  The Swing Line Reserve at any time
shall be the amount most recently established by the Borrower by written notice
to the Paying Agent confirmed in writing by the Swing Line Bank as the maximum
aggregate principal amount of Swing Line Borrowings to be permitted to be
outstanding at any one time (the “Swing Line Reserve”).  Swing Line Advances
made pursuant to this Section 2.02(b)(i) shall be made without any requirement
for a prior written or telephonic request given to the Paying Agent.  The Swing
Line Bank will notify the Paying Agent, on a monthly basis, of any Swing Line
Advances so made.  The Swing Line Bank shall not at any time permit the
aggregate outstanding amount of the Swing Line Advances to exceed the then
applicable amount of the Swing Line Reserve.

 

(ii)           Each Swing Line Borrowing, if not made in accordance with
Section 2.02(b)(i) above, shall be made on notice, given not later than
3:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing,
by the Borrower to the Swing Line Bank and the Paying Agent.  Each such notice
of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be in
writing or by telephone, confirmed immediately in writing, or facsimile,
specifying therein the requested (i) date of such Borrowing, (ii) amount of such
Borrowing and (iii) maturity of such Borrowing (which maturity shall be no later
than the seventh day after the requested date of such Borrowing).  If, in its
sole discretion, it elects to make the requested Swing Line Advance, the Swing
Line Bank will make the amount thereof available to the Paying Agent at the
Paying Agent Account, in same day funds.  After the Paying

 

41

--------------------------------------------------------------------------------


 

Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Paying Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.

 

(iii)          Upon written demand by the Swing Line Bank, with a copy of such
demand to the Paying Agent, each other Revolving Credit Lender shall purchase
from the Swing Line Bank, and the Swing Line Bank shall sell and assign to each
such other Revolving Credit Lender, such other Lender’s Pro Rata Share of such
outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Paying Agent
for the account of the Swing Line Bank, by deposit to the Paying Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Advance to be purchased by such Lender.  The
Borrower hereby agrees to each such sale and assignment, and all parties hereto
acknowledge and agree that the obligations of such other Revolving Credit
Lenders to purchase outstanding Swing Line Advances is absolute and
unconditional under all circumstances, and shall be enforceable notwithstanding
the occurrence of any Default or Event of Default, the termination of the
Revolving Credit Commitments or any other circumstances.  Each Revolving Credit
Lender agrees to purchase its Pro Rata Share of an outstanding Swing Line
Advance on (i) the Business Day on which demand therefor is made by the Swing
Line Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time.  Upon any such assignment by the Swing Line Bank to any other Revolving
Credit Lender of a portion of a Swing Line Advance, the Swing Line Bank
represents and warrants to such other Lender that the Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, the Loan Documents or any Loan Party.  If and to the
extent that any Revolving Credit Lender shall not have so made the amount of
such Swing Line Advance available to the Paying Agent, or if the Swing Line
Lender must disgorge or return any amounts paid by the Borrower in respect
thereof, such Revolving Credit Lender agrees to pay to the Paying Agent for the
account of the Swing Line Bank forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the Swing Line Bank
until the date such amount is paid to the Paying Agent, at the Base Rate.  If
such Lender shall pay to the Paying Agent such amount for the account of the
Swing Line Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Swing Line Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Swing Line Advance made by the Swing Line Bank shall be reduced by such amount
on such Business Day.

 

(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Appropriate Lenders to make Eurodollar Rate Advances shall
then be suspended pursuant to Section 2.09 or 2.10 and (ii) the Revolving Credit
Advances may not be outstanding as part of more than ten separate Borrowings.

 

(d)           Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower.  In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall

 

42

--------------------------------------------------------------------------------


 

indemnify each Appropriate Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

 

(e)           Unless the Paying Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Paying Agent such Lender’s ratable portion of such Borrowing, the Paying
Agent may assume that such Lender has made such portion available to the Paying
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Paying Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent that such Lender shall not have so made such ratable portion available to
the Paying Agent, such Lender and the Borrower severally agree to repay or pay
to the Paying Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid or paid to the Paying Agent,
at (i) in the case of the Borrower, the interest rate applicable at such time
under Section 2.07 to Advances comprising such Borrowing and (ii) in the case of
such Lender, at the greater of the Federal Funds Effective Rate and a rate
determined by the Paying Agent in accordance with banking industry rules on
interbank compensation.  If such Lender shall pay to the Paying Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

 

(f)            The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

Section 2.03.          Issuance of and Drawings and Reimbursement Under Letters
of Credit.  (a) Request for Issuance.  Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the Paying
Agent and each Revolving Credit Lender prompt notice thereof in writing or by
facsimile.  Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be in writing or by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) Available Amount and currency
(which shall be Dollars or an Alternative Currency) of such Letter of Credit,
(iii) expiration date of such Letter of Credit, (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”).  If (x) the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion and (y) it has not received notice of objection to such
issuance from Lenders holding

 

43

--------------------------------------------------------------------------------


 

at least a majority of the Revolving Credit Commitments, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance; provided that no Issuing Bank shall be required to issue any Letter of
Credit if any Lender is at that time a Defaulting Lender, unless the Issuing
Bank has entered into arrangements, including the delivery of cash collateral
satisfactory to such Issuing Bank with the Borrower or such Lender to eliminate
such Issuing Bank’s actual or potential Fronting Exposure (after giving effect
to Section 2.15(a)(iii)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other Letter of Credit Advances as to which the Issuing Bank has actual
or potential Fronting Exposure, as it may elect in its sole discretion.  In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

 

(b)           Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to
the Paying Agent on or about the first Business Day of each week a written
report summarizing issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the previous week and drawings during such week under
all Letters of Credit, (ii) to each Revolving Credit Lender on or about the
first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all such Letters of Credit
and (iii) to the Paying Agent and each Revolving Credit Lender on or about the
first Business Day of each calendar quarter a written report setting forth the
average daily aggregate Available Amount during the preceding calendar quarter
of all Letters of Credit issued by such Issuing Bank.

 

(c)           Drawing and Reimbursement.  Upon receipt from the beneficiary of
any Letter of Credit of any notice of drawing under such Letter of Credit, the
Issuing Bank shall notify the Borrower and the Paying Agent thereof.  In the
case of a Letter of Credit denominated in an Alternative Currency, the Borrower
shall reimburse the Issuing Bank in such Alternative Currency, unless (A) the
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified the Issuing Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse the Issuing Bank in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Issuing Bank shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 11:00 a.m. on the Business Day following the date of any payment by
the Issuing Bank under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the Issuing Bank under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Borrower shall reimburse the Issuing Bank through the Paying Agent
in an amount equal to the amount of such drawing and in the applicable
currency.  If the Borrower fails to so reimburse the Issuing Bank by such time,
the Paying Agent shall promptly notify each Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, the Borrower shall be deemed to
have requested and the Issuing Bank shall deemed to have made a Letter of Credit
Advance to be

 

44

--------------------------------------------------------------------------------


 

disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in this Agreement for the
principal amount of Base Rate Advances, but subject to the amount of the
unutilized portion of the Commitments and the conditions set forth in
Section 3.02 (other than the delivery of a Notice of Borrowing).  Any notice
given by the Issuing Bank or the Paying Agent pursuant to this
Section 2.03(c) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

Upon any notice by any Issuing Bank to the Lenders pursuant to the foregoing
paragraph, each Revolving Credit Lender shall purchase from such Issuing Bank,
and such Issuing Bank shall sell and assign to each such Revolving Credit
Lender, such Lender’s Pro Rata Share of such outstanding Letter of Credit
Advance as of the date of such purchase, by making available for the account of
its Applicable Lending Office to the Paying Agent for the account of such
Issuing Bank, by deposit to the Paying Agent’s Account, in same day funds, an
amount in Dollars equal to the portion of the outstanding principal amount of
such Letter of Credit Advance to be purchased by such Lender; provided that no
Lender shall have any obligation to make any such purchase in respect of a
drawing under any Letter of Credit that occurs following the Termination Date. 
Promptly after receipt thereof, the Paying Agent shall transfer such funds in
Dollars to such Issuing Bank.  The Borrower hereby agrees to each such sale and
assignment, and all parties hereto acknowledge and agree that the obligations of
such other Revolving Credit Lenders to purchase outstanding Letter of Credit
Advances is absolute and unconditional under all circumstances, and shall be
enforceable notwithstanding the occurrence of any Default or Event of Default,
the termination of the Revolving Credit Commitments or any other circumstances. 
Each Revolving Credit Lender agrees to purchase its Pro Rata Share of an
outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by the applicable Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time.  Upon any such assignment by an Issuing
Bank to any Revolving Credit Lender of a portion of a Letter of Credit Advance,
such Issuing Bank represents and warrants to such other Lender that such Issuing
Bank is the legal and beneficial owner of such interest being assigned by it,
free and clear of any liens, but makes no other representation or warranty and
assumes no responsibility with respect to such Letter of Credit Advance, the
Loan Documents or any Loan Party.  If and to the extent that any Revolving
Credit Lender shall not have so made the amount of such Letter of Credit Advance
available to the Paying Agent, or if an Issuing Bank must disgorge or return any
amounts paid by the Borrower in respect thereof, such Revolving Credit Lender
agrees to pay to the Paying Agent for the account of such Issuing Bank forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by such Issuing Bank until the date such amount is paid to the Paying
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable.  If such Lender shall pay to the Paying Agent such amount
for the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Letter of Credit Advance denominated in
Dollars made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Letter of Credit Advance made by
such Issuing Bank shall be reduced by such amount on such Business Day.

 

45

--------------------------------------------------------------------------------


 

(d)           Failure to Make Letter of Credit Advances.  The failure of any
Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.

 

(e)           Cash Collateral.  No later than 30 days prior to the Termination
Date, in the event that any Letter of Credit has an expiration date later than
the Termination Date, the Borrower shall deposit an amount equal to 100% of the
Available Amount of all such Letters of Credit into the L/C Cash Collateral
Account.

 

Section 2.04.          Repayment of Advances.  (a)  Revolving Credit Advances. 
The Borrower shall repay to the Paying Agent for the ratable account of the
Revolving Credit Lenders on the Termination Date the aggregate principal amount
of the Revolving Credit Advances then outstanding.

 

(b)           Swing Line Advances.  The Borrower shall repay to the Paying Agent
for the account of the Swing Line Bank and each other Revolving Credit Lender
that has made a Swing Line Advance the outstanding principal amount of each
Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date.

 

(c)           Letter of Credit Advances.

 

(i)            The Borrower shall repay to the Paying Agent for the account of
each Issuing Bank and each other Revolving Credit Lender that has made a Letter
of Credit Advance on the earlier of demand and the Termination Date the
outstanding principal amount of each Letter of Credit Advance made by each of
them.

 

(ii)           The Obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit, and the obligations of Revolving Credit Lenders to reimburse any
Issuing Bank for Letter of Credit Advances not reimbursed by the Borrower, shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances:

 

(A)    any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

 

(B)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

 

46

--------------------------------------------------------------------------------


 

(C)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E)     payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit;

 

(F)     any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

 

(G)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a Guarantor.

 

Section 2.05.          Termination or Reduction of the Commitments.  (a) 
Optional.  The Borrower may, upon at least five Business Days notice to the
Paying Agent, terminate in whole or reduce in part the unused portions of the
Letter of Credit Facility and the Unused Revolving Credit Commitments; provided,
however, that each partial reduction of a Facility (i) shall be in an aggregate
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(ii) shall be made ratably among the Appropriate Lenders in accordance with
their Commitments with respect to such Facility .

 

(b)           Mandatory.

 

(i)            The Letter of Credit Facility shall be permanently reduced from
time to time on the date of each reduction in the Revolving Credit Facility by
the amount, if any, by which the amount of the Letter of Credit Facility exceeds
the Revolving Credit Facility after giving effect to such reduction of the
Revolving Credit Facility.

 

(ii)           The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

 

Section 2.06.          Prepayments.  (a)  Optional.  The Borrower may, upon
notice not later than 1:00 P.M. (New York City time) at least one Business Day
in advance in the case of Base Rate Advances, and not later than 1:00 P.M. (New
York City time) at least three Business Days in advance in the case of
Eurodollar Rate Advances and four Business Days in advance (or five Business
Days in advance, in the case of prepayment of Advances denominated in Special

 

47

--------------------------------------------------------------------------------


 

Notice Currencies) in the case of Eurocurrency Rate Advances denominated in
Alternative Currencies, in each case to the Paying Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding aggregate principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) if any prepayment of a Eurodollar Rate
Advance is made on a date other than the last day of an Interest Period for such
Advance, the Borrower shall also pay any amounts owing pursuant to
Section 8.04(c).  Each such prepayment shall be applied, at the option of the
Borrower either (i) to the Revolving Credit Facility or (ii) to the Swing Line
Advances or (iii) to the Letter of Credit Advances.  Notwithstanding the
foregoing, prepayment of Swing Line Advances held by the Swing Line Bank shall
not require any prior notice.

 

(b)           Mandatory.

 

(i)            The Borrower shall, on the date of receipt of the Net Cash
Proceeds of any Extraordinary Receipt by the Borrower or any of its
Subsidiaries, prepay an aggregate principal amount of the Advances comprising
part of the same Borrowings and deposit an amount in the L/C Cash Collateral
Account in accordance with clause (v) below in an amount equal to the amount of
such Net Cash Proceeds.

 

(ii)           The Borrower shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Letter of Credit Advances and the Swing Line Advances and
deposit an amount in the L/C Cash Collateral Account in accordance with
clause (v) below in an amount equal to the amount by which (A) the sum of the
aggregate principal amount of (x) the Revolving Credit Advances, (y) the Letter
of Credit Advances and (z) the Swing Line Advances then outstanding plus the
aggregate Available Amount of all Letters of Credit then outstanding exceeds
(B) the Revolving Credit Facility on such Business Day.

 

(iii)          The Borrower shall, on each Business Day, pay to the Paying Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day.

 

(iv)          If at any time the Borrowing Base Obligations exceed the Borrowing
Base at such time, then the Borrower shall immediately prepay such excess by
prepaying the Revolving Credit Facility as set forth in clause (v) below.

 

(v)           Prepayments of the Revolving Credit Facility made pursuant to
clause (i), (ii), (iii) or (iv) above shall be first applied to prepay Letter of
Credit Advances then outstanding until such Advances are paid in full, second
applied to prepay Swing Line Advances then outstanding until such Advances are
paid in full, third applied to prepay Revolving Credit Advances then outstanding
comprising part of the same Borrowings until such Advances are paid in full and
fourth deposited in the L/C Cash Collateral Account to cash collateralize 100%

 

48

--------------------------------------------------------------------------------


 

of the Available Amount of the Letters of Credit then outstanding; and, in the
case of prepayments of the Revolving Credit Facility required pursuant to
clause (i), (ii), (iii) or (iv) above, the amount remaining (if any) after the
prepayment in full of the Advances then outstanding and the 100% cash
collateralization of the aggregate Available Amount of Letters of Credit then
outstanding may be retained by the Borrower.  Upon the drawing of any Letter of
Credit for which funds are on deposit in the L/C Cash Collateral Account
(including following the Termination Date), such funds shall be applied to
reimburse the Issuing Banks or Revolving Credit Lenders, as applicable.

 

(vi)          If the Paying Agent notifies the Borrower at any time that the
outstanding amount of all Revolving Credit Advances, Letters of Credit and
Letter of Credit Advances denominated in Alternative Currencies at such time
exceeds the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay Revolving
Credit Advances or Letter of Credit Advances in an aggregate amount sufficient
to reduce such outstanding amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.

 

(vii)         All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.

 

Section 2.07.          Interest.  (a)  Scheduled Interest.  The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from and including the date of such Advance until (but excluding) the date such
principal amount shall be paid in full, at the following rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii)           Eurodollar Rate Advances.  During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of a Default, the Borrower shall pay interest on (i) the unpaid principal amount
of each Advance owing to each Lender, payable in arrears on the dates referred
to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum equal at
all times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
under the Loan Documents that is not paid when due, from the date such amount
shall be due until such

 

49

--------------------------------------------------------------------------------


 

amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid, in the case of interest, on
the Type of Advance on which such interest has accrued pursuant to
clause (a)(i) or (a)(ii) above and, in all other cases, on Base Rate Advances
pursuant to clause (a)(i) above.

 

(c)           Notice of Interest Period and Interest Rate.  Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of “Interest Period”, the Paying
Agent shall give notice to the Borrower and each Appropriate Lender of the
applicable Interest Period and the applicable interest rate determined by the
Paying Agent for purposes of clause (a)(i) or (a)(ii) above.

 

Section 2.08.          Fees.  (a)  Commitment Fee.  The Borrower shall pay to
the Paying Agent for the account of the Revolving Credit Lenders a commitment
fee, from the Effective Date in the case of each Initial Lender (and from the
effective date specified in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender) until the Termination Date,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing on December 31, 2011 and on the Termination Date, at a rate
per annum equal to the Commitment Fee Percentage, in each case on the average
daily portion of the sum of (x) each Revolving Credit Lender’s Unused Revolving
Credit Commitment plus (y) such Lender’s Pro Rata Share of the Swing Line
Reserve and Swing Line Advances made pursuant to Section 2.02(b)(ii) (including
all outstanding Swing Line Advances for which the Revolving Credit Lenders have
not been required to make any purchase pursuant to Section 2.02(b)(iii)) during
such period (excluding the Pro Rata Share of any Lender that is the Swing Line
Bank who has made the relevant Swing Line Advance); provided, however, that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided further that no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

 

(b)           Letter of Credit Fees, Etc.

 

(i)            The Borrower shall pay to the Paying Agent for the account of
each Revolving Credit Lender a commission, payable in arrears quarterly on the
last day of each March, June, September and December, commencing December 31,
2011, and on the Termination Date, on such Lender’s Pro Rata Share of the
average daily aggregate Available Amount during such quarter of Letters of
Credit outstanding from time to time at the rate equal to the Applicable Margin
for Eurodollar Rate Advances; provided, however, any Letter of Credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided cash
collateral satisfactory to the applicable Issuing Bank pursuant to
Section 2.03(a) shall be payable, to the maximum extent permitted by law, to the
other Lenders in accordance with the upward adjustments of their respective Pro
Rata Shares allocable to such Letter of Credit pursuant to Section 2.15(a)(iii),
with the balance of such fee, if any, payable to the applicable Issuing Bank for
its own account.

 

50

--------------------------------------------------------------------------------


 

(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
(A) an issuance fee for each Letter of Credit issued by such Issuing Bank in an
amount as the Borrower and such Issuing Bank may agree, payable on the date of
issuance and on renewal of such Letter of Credit, and (B) such other
commissions, fronting fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit issued
by such Issuing Bank as the Borrower and such Issuing Bank shall agree.

 

(c)           Agents’ Fees.  The Borrower shall pay to each Agent and each Joint
Lead Arranger for its own account such fees as may from time to time be agreed
between the Borrower and such Agent or such Joint Lead Arranger, as the case may
be, including the fees payable to the Joint Lead Arrangers pursuant to the Fee
Letter.

 

Section 2.09.          Conversion and Continuation of Advances.  (a)  Optional. 
Each Conversion of Advances from one Type to another and each continuation of
Eurodollar Rate Advances may be made, subject to the provisions of Sections 2.07
and 2.10, upon the Borrower’s irrevocable notice no later than 11:00 A.M. (New
York City time) (i) on the third Business Day prior to the date of the proposed
Conversion or continuation of Eurodollar Rate Advances denominated in Dollars or
of any Conversion of Eurodollar Rate Advances denominated in Dollars to Base
Rate Advances and (ii) on the fourth Business Day (or fifth Business Day in the
case of a Special Notice Currency) prior to the date of any Conversion or
continuation of Eurodollar Rate Advances denominated in Alternative Currencies;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(c), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing under any Facility shall be made ratably
among the Appropriate Lenders in accordance with their Commitments under such
Facility.  Each such notice of Conversion or continuation shall, within the
restrictions specified above, specify (1) the date of such Conversion or
continuation, (2) the Advances to be Converted or continued and (3) if such
Conversion or continuation is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances; provided further that in the case of
a failure to timely request a continuation of Advances denominated in an
Alternative Currency, such Advances shall be continued as Eurodollar Rate
Advances in their original currency with an Interest Period of one month.  No
Advance may be Converted into or continued as an Advance denominated in a
different currency, but instead must be prepaid in the original currency of such
Advance and reborrowed in the other currency.

 

(b)           Mandatory.

 

(i)            On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of

 

51

--------------------------------------------------------------------------------


 

“Interest Period” in Section 1.01, the Paying Agent will forthwith so notify the
Borrower and the Appropriate Lenders, whereupon each such Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance.

 

(iii)          Upon the occurrence and during the continuance of any Default,
(x) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

Section 2.10.          Increased Costs, Etc.  (a)  If, due to either (i) any
Change in Law or (ii) the compliance with any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law),  there shall be any increase in the cost to any Lender Party of agreeing
to make or of making, funding or maintaining Eurodollar Rate Advances (whether
in Dollars or an Alternative Currency) or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (whether in Dollars or an
Alternative Currency) or of agreeing to make or of making or maintaining Letter
of Credit Advances (whether in Dollars or an Alternative Currency) (excluding,
for purposes of this Section 2.10, any such increased costs resulting from
(x) Taxes or Other Taxes (as to which Section 2.12 shall govern) and (y) changes
in the basis of taxation of overall net income or overall gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender Party is organized or has its Applicable Lending Office or any
political subdivision thereof), then the Borrower shall from time to time, upon
demand by such Lender Party (with a copy of such demand to the Paying Agent),
pay to the Paying Agent for the account of such Lender Party additional amounts
sufficient to compensate such Lender Party for such increased cost; provided,
however, that a Lender Party claiming additional amounts under this
Section 2.10(a) agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.  A notice as to the amount of
such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)           If, due to either (i) a Change in Law or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by any Lender Party or
any corporation controlling such Lender Party as a result of or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Paying Agent), the Borrower shall
pay to the Paying Agent for the account of such Lender Party, from time to time
as specified by such Lender Party, additional amounts sufficient to compensate
such Lender Party in the light of such circumstances, to the extent that such
Lender Party reasonably determines such increase in capital to be allocable to
the existence of such Lender Party’s commitment to lend or to issue or
participate in Letters of Credit hereunder or to the issuance or maintenance of
or participation in any Letters of Credit.  A notice as to such amounts

 

52

--------------------------------------------------------------------------------


 

submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.

 

(c)           If, with respect to any Eurodollar Rate Advances under any
Facility, the Required Lenders notify the Paying Agent that the Eurodollar Rate
for any Interest Period for such Advances will not adequately reflect the cost
to such Lenders of making, funding or maintaining their Eurodollar Rate Advances
(whether in Dollars or an Alternative Currency) for such Interest Period, the
Paying Agent shall forthwith so notify the Borrower and the Appropriate Lenders,
whereupon (i) each such Eurodollar Rate Advance denominated in Dollars under
such Facility will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Paying Agent shall notify the Borrower
that such Lenders have determined that the circumstances causing such suspension
no longer exist.   Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans in the affected currency or currencies or, failing that, will be
deemed to have converted such request into a request for a borrowing of Base
Rate Advances in the amounts specified therein.

 

(d)           Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder
(whether denominated in Dollars or an Alternative Currency), then, on notice
thereof and demand therefor by such Lender to the Borrower through the Paying
Agent, (i) each Eurodollar Rate Advance denominated in Dollars under each
Facility under which such Lender has a Commitment will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to maintain Eurodollar Rate Advances shall be
suspended until the Paying Agent shall notify the Borrower that such Lender has
determined that the circumstances causing such suspension no longer exist;
provided, however, that, before making any such demand, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a borrowing of Base Rate Advances
in the amounts specified therein.

 

Section 2.11.          Payments and Computations.  (a)  The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (New York City time) on the
day when due to the Paying Agent at the Paying Agent’s Account in same day
funds, with payments being received by the Paying Agent after such time being
deemed to have been received on the next succeeding Business Day; provided,
that, all payments by the Borrower hereunder with respect to principal and
interest on

 

53

--------------------------------------------------------------------------------


 

Advances denominated in an Alternative Currency shall be made to the Paying
Agent, for the account of the Lenders, in such Alternative Currency and in same
day funds not later than the Applicable Time specified by the Paying Agent on
the dates specified herein.  If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Paying Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrower is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the Notes to more than one Lender Party, to such
Lender Parties for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lender Parties and (ii) if such payment by the Borrower is in
respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon its acceptance
of an Assignment and Assumption and recording of the information contained
therein in the Register pursuant to Section 8.07(d), from and after the
effective date of such Assignment and Assumption, the Paying Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender Party assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)           The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party or such
Affiliate any amount so due.

 

(c)           All computations of interest based on the Prime Rate shall be made
by the Paying Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Paying Agent on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest, fees or commissions are payable, or, in the
case of interest in respect of Advances denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice; provided that in the case of Advances denominated in Canadian
Dollars, such rate per annum shall be calculated on the basis of a 365 day
year.  Each determination by the Paying Agent of an interest rate, fee or
commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

54

--------------------------------------------------------------------------------


 

(e)           Unless the Paying Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Paying Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Paying Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Paying Agent forthwith on demand the amount so
distributed to such Lender or an Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Paying Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Paying Agent in accordance
with banking industry rules on interbank compensation.

 

(f)            If the Paying Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances or the Facility to which, or the manner in
which, such funds are to be applied, the Paying Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender Party ratably in
accordance with such Lender Party’s proportionate share of the principal amount
of all outstanding Advances and the Available Amount of all Letters of Credit
then outstanding, in repayment or prepayment of such of the outstanding Advances
or other Obligations owed to such Lender Party, and for application to such
principal installments, as the Paying Agent shall direct.

 

Section 2.12.          Taxes.  (a)  Any and all payments by the Borrower to or
for the account of any Lender Party or any Agent hereunder or under any Notes
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender Party
and each Agent, taxes that are imposed on its overall net income by the United
States and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender Party or such Agent, as the case may be, is organized or any
political subdivision thereof and, in the case of each Lender Party, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note to any Lender Party
or any Agent, (i) the sum payable by the Borrower shall be increased as may be
necessary so that after the Borrower and the Paying Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12) such Lender Party or such Agent, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make all such deductions and (iii) the Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment

 

55

--------------------------------------------------------------------------------


 

made hereunder or under any Notes or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, any Notes or any other Loan Documents or the transfer of any Notes
(hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower shall indemnify each Lender Party and each Agent for
and hold them harmless against the full amount of Taxes and Other Taxes, and for
the full amount of taxes of any kind imposed or assessed by any jurisdiction on
amounts payable under this Section 2.12, imposed on or paid by such Lender Party
or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto.  This indemnification shall be made within 30 days from the date such
Lender Party or such Agent (as the case may be) makes written demand therefor.

 

(d)           Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Paying Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Paying Agent.  In the
case of any payment hereunder or under the Notes by or on behalf of the Borrower
through an account or branch outside the United States or by or on behalf of the
Borrower by a payor that is not a United States person, if the Borrower
determines that no Taxes are payable in respect thereof, the Borrower shall
furnish, or shall cause such payor to furnish, to the Paying Agent, at such
address, an opinion of counsel acceptable to the Paying Agent stating that such
payment is exempt from Taxes.  For purposes of subsections (d) and (e) of this
Section 2.12, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

 

(e)           Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the Paying
Agent and the Borrower with two original Internal Revenue Service Forms W-8ECI
(or successor forms), as appropriate, or in the case of a Lender Party that is
claiming a reduced rate of United States withholding tax because of a tax treaty
or that has certified in writing to the Paying Agent that it is not (i) a “bank”
as defined in Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Borrower or (iii) a controlled foreign corporation
related to the Borrower (within the meaning of Section 864(d)(4) of the Internal
Revenue Code), Internal Revenue Service Form W-8BEN or any successor or other
form prescribed by the Internal Revenue Service, certifying that such Lender
Party is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or any Notes or, in the case of a
Lender Party that has certified that it is not a “bank” as described above,
certifying that such Lender Party is a foreign corporation, partnership, estate
or trust.  If the forms provided by a Lender Party at the time such Lender Party
first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered

 

56

--------------------------------------------------------------------------------


 

excluded from Taxes for periods governed by such forms; provided, however, that
if, at the effective date of the Assignment and Assumption pursuant to which a
Lender Party becomes a party to this Agreement, the Lender Party assignor was
entitled to payments under subsection (a) of this Section 2.12 in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender Party assignee on such date.  If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Forms W-8BEN or W-8ECI or the related certificate
described above, that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information.

 

(f)            For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in subsection (e) above (other than if such failure is due to a Change
in Law occurring after the date on which a form, certificate or other document
originally was required to be provided or if such form, certificate or other
document otherwise is not required under subsection (e) above), such Lender
Party shall not be entitled to indemnification under subsection (a) or (c) of
this Section 2.12 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Lender Party become subject to
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Borrower shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Taxes.

 

(g)           Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.12 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.  Nothing in
this Section 2.12 or otherwise in this Agreement shall require any Lender Party
to disclose to the Borrower any of its tax returns (or any other information
that it deems to be confidential or proprietary).

 

(h)           Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.12 shall
survive the payment in full of the principal of and interest on all Notes and
Advances made hereunder.

 

Section 2.13.          Sharing of Payments, Etc.  If any Lender Party shall
obtain at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 8.07) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations

 

57

--------------------------------------------------------------------------------


 

owing (but not due and payable) to such Lender Party hereunder and under the
Notes at such time in excess of its ratable share (according to the proportion
of (i) the amount of such Obligations owing to such Lender Party at such time to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lender Parties hereunder and under the Notes at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes at such time obtained by all of the Lender Parties
at such time, such Lender Party shall forthwith purchase from the other Lender
Parties such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered; provided further that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by any
Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders.  The Borrower agrees that any Lender Party so purchasing an
interest or participating interest from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

 

Section 2.14.          Use of Proceeds.  The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit), (a) for the Refinancing and
to pay transaction fees and expenses incurred in connection therewith and (b) to
provide working capital for the Loan Parties and for other general corporate
purposes, including, without limitation, for purposes of making capital
expenditures, share repurchases permitted under Section 5.02(g) and acquisitions
and other Investments permitted under Section 5.02(f).

 

Section 2.15.          Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 8.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Paying Agent for the account of that
Defaulting Lender (whether

 

58

--------------------------------------------------------------------------------


 

voluntary or mandatory, at maturity, pursuant to Article VI or otherwise, and
including any amounts made available to the Paying Agent by that Defaulting
Lender pursuant to Section 8.05), shall be applied at such time or times as may
be determined by the Paying Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Paying Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by that Defaulting
Lender to an Issuing Bank or Swing Line Lender hereunder; third, if so
determined by the Paying Agent or requested by an Issuing Bank or Swing Line
Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Advance or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Paying Agent; fifth, if so determined by the
Paying Agent and the Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Advances under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, any Issuing Bank or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or Letter of Credit Advances in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Advances or Letter of Credit Advances were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and Letter of Credit Advances
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Advances of, or Letter of Credit Advances owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Reallocation of Pro Rata Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund purchases in Letters of Credit Advances or Swing Line Advances
pursuant to Sections 2.02(b) and 2.03(c), the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, (x) at the date the applicable Lender becomes a Defaulting
Lender and (y) at the date of such reallocation, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit Advances and
Swing Line Advances shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Advances of that Lender.

 

59

--------------------------------------------------------------------------------

 


 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Paying Agent, Swing Line Lender and each Issuing Bank agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Paying Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Paying Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit Advances and Swing Line
Advances to be held on a pro rata basis by the Lenders in accordance with their
Pro Rata Shares (without giving effect to Section 2.15(a)(iii)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

Section 2.16.                             Evidence of Debt.  (a)  Each Lender
Party shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender Party from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.  The Borrower agrees that upon notice by any Lender Party to the
Borrower (with a copy of such notice to the Paying Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender Party to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender
Party, the Borrower shall promptly execute and deliver to such Lender Party,
with a copy to the Paying Agent, a Revolving Credit Note substantially in the
form of Exhibit A hereto, payable to the order of such Lender Party in a
principal amount equal to the Revolving Credit Commitment of such Lender Party. 
All references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.

 

(b)                                 The Register maintained by the Paying Agent
pursuant to Section 8.07(d) shall include an account for each Lender Party, in
which account shall be recorded (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the Paying
Agent from the Borrower hereunder and each Lender Party’s share thereof.

 

(c)                                  Entries made in good faith by the Paying
Agent in the Register pursuant to subsection (b) above, and by each Lender Party
in its account or accounts pursuant to subsection (a) above, shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender Party and, in the case of such account or accounts, such Lender Party,
under this Agreement, absent manifest error; provided, however, that the failure
of the Paying Agent or such Lender Party to make an entry, or any finding that
an entry is incorrect, in the Register or

 

60

--------------------------------------------------------------------------------


 

such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

 

Section 2.17.                             Increases in Revolving Credit
Facility.

 

(a)                                  Request for Increase.  Provided (i) there
exists no Default, (ii) after giving effect thereto, the Borrower shall be in
pro forma compliance with the covenants contained in Section 5.04, (iii) the
Borrowing Base exceeds the Borrowing Base Obligations at such time and (iv) the
incurrence of such Debt and the Liens securing such Debt shall be permitted
under the Related Documents and all other documents evidencing Debt incurred
pursuant to Section 5.02(b)(i)(C), upon written notice to the Paying Agent, the
Borrower may, from time to time, request (x) an increase in the Revolving Credit
Facility (each an “Incremental Revolving Credit Facility”) or (y) the addition
of one or more new term loan facilities (each an “Incremental Term Facility”
and, together with any Incremental Revolving Credit Facility, an “Incremental
Facility”); provided, that in no event shall the aggregate principal amount of
all Incremental Facilities incurred after the Effective Date exceed
$400,000,000; provided further that any such request for an Incremental Facility
shall be in a minimum amount of $25,000,000.  If the Borrower elects to request
that existing Revolving Credit Lenders participate in an Incremental Facility,
then at the time of sending such notice, the Borrower shall request that the
Paying Agent promptly notify the Revolving Credit Lenders of such request and
(in consultation with the Paying Agent) shall specify the time period within
which each Revolving Credit Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Revolving Credit Lenders).

 

(b)                                 Lender Elections to Increase.  If requested
by the Borrower to participate in an Incremental Facility, each Lender shall
notify the Paying Agent within such time period as set forth in the notice
referred to in clause (a) whether or not it agrees to participate in the
Incremental Facility and, if so, by what principal amount.  Any Lender not
responding within such time period shall be deemed to have declined to
participate in the applicable Incremental Facility.  The Paying Agent shall
notify the Borrower and each Lender of the Lenders’ responses to each request
made hereunder.

 

(c)                                  Additional Lenders.  Subject to the
approval of the Administrative Agent and the Joint Lead Arrangers and, in the
case of any Incremental Revolving Credit Facility, the Issuing Bank and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may, in lieu of or in addition to requesting that existing Lenders
provide such increase, invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the Joint
Lead Arrangers and their counsel.

 

(d)                                 Terms and Conditions of Incremental
Facilities.  Each Incremental Revolving Credit Facility shall be on terms
applicable to the existing Revolving Credit Facility.  Each Incremental Term
Facility shall be a new term loan facility in which case (A) the maturity date
of any such Incremental Term Facility shall be no earlier than the maturity date
of the Facility and (B) all other provisions of the Incremental Term Facility
shall be on terms and pursuant to documentation reasonably satisfactory to the
Joint Lead Arrangers (including, without limitation, with respect to mandatory
prepayments, covenants, interest rates and the amortization schedule).  In
connection with any Incremental Facility this Agreement may be

 

61

--------------------------------------------------------------------------------


 

amended in a writing executed and delivered by the Borrower and the Joint Lead
Arrangers to reflect any technical changes necessary to give effect to such
increase in accordance with its terms as set forth herein and to reflect such
increase as a facility hereunder, which may include the addition of an
Incremental Term Facility as a new term facility and the inclusion of any such
new term facility in calculations of amounts outstanding under this Agreement
and in the provisions relating to prepayments set forth in Section 2.06 and to
amendments and waivers set forth in Section 8.01.

 

(e)                                  Effective Date and Allocations.  After
satisfaction of the conditions set forth in this Section 2.17 with respect to
the applicable Incremental Facility, the Paying Agent and the Borrower shall
determine the effective date (the “Incremental Facility Effective Date”) and the
final allocation of such Incremental Facility.  The Paying Agent shall promptly
notify the Borrower and the Appropriate Lenders (including Eligible Assignees
that become Lenders in accordance with clause (c) above) of the final allocation
of such Incremental Facility and the Incremental Facility Effective Date.

 

(f)                                    Conditions to Effectiveness of Increase. 
As a condition precedent to such Incremental Facility, the Borrower shall
deliver to the Paying Agent a certificate of each Loan Party dated as of the
Incremental Facility Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to the
Incremental Facility, and (ii) in the case of the Borrower, certifying that,
before and after giving effect to the Incremental Facility, and the drawings
thereunder on the relevant Incremental Facility Effective Date, (A) the
representations and warranties contained in Article IV and the other Loan
Documents are true and correct on and as of the Incremental Facility Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (g) and (h) of
Section 4.01 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (b) and (c), respectively, of Section 5.03, (B) no
Default exists, (C) the Borrowing Base exceeds the Borrowing Base Obligations at
such time, (D) the Borrower is in pro forma compliance with the covenants in
Section 5.04 and (E) the incurrence of such Debt and the Liens securing such
Debt is permitted under the Related Documents and all other documents evidencing
Debt incurred pursuant to Section 5.02(b)(i)(C) (including, in the case of an
Incremental Term Facility, after giving pro forma effect to a full drawing of
such Incremental Term Facility) (together with calculations in detail reasonably
satisfactory to the Joint Lead Arrangers).  In the case of an Incremental
Revolving Credit Facility, the Borrower shall prepay any Revolving Credit
Advances outstanding on the Incremental Facility Effective Date (and pay any
additional amounts required pursuant to Section 8.04(c)) to the extent necessary
to keep the outstanding Revolving Credit Advances ratable with any revised Pro
Rata Shares arising from any nonratable increase in the Revolving Credit
Commitments under this Section.

 

(g)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Sections 2.13 or 8.01 to the contrary.

 

62

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS, LENDING AND
ISSUANCES OF LETTERS OF CREDIT

 

Section 3.01.                             Conditions Precedent to Initial
Extension of Credit.  The effectiveness of this Amended and Restated Credit
Agreement, and the obligation of each Lender to make an Advance or of any
Issuing Bank to issue a Letter of Credit on the occasion of the Initial
Extension of Credit hereunder is subject to the satisfaction of the following
conditions precedent before or concurrently with such effectiveness or Initial
Extension of Credit:

 

(a)                                  The Administrative Agent shall have
received on or before the Effective Date the following, each dated such day
(unless otherwise specified), in form and substance satisfactory to the Joint
Lead Arrangers and the Administrative Agent (unless otherwise specified) and
(except for the Notes) in sufficient copies for each Lender Party:

 

(i)                                     The Notes payable to the order of the
Lenders to the extent requested pursuant to Section 2.16.

 

(ii)                                  A security agreement in substantially the
form of Exhibit D hereto (together with each other security agreement and
security agreement supplement delivered pursuant to Section 5.01(j), in each
case as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), duly executed by each Loan Party, together with:

 

(A)           certificates representing the Pledged Shares referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

 

(B)             acknowledgment copies of proper financing statements, duly filed
on or before the day of the Initial Extension of Credit under the Uniform
Commercial Code of all jurisdictions that the Joint Lead Arrangers may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement, covering the
Collateral described in the Security Agreement,

 

(C)             completed requests for information, dated on or before the date
of the Initial Extension of Credit, listing the financing statements referred to
in clause (B) above and all other effective financing statements filed in all
jurisdictions that the Joint Lead Arrangers may deem necessary or desirable that
name any Loan Party as debtor, together with copies of such other financing
statements,

 

(D)            evidence of the completion of all other recordings and filings of
or with respect to the Security Agreement that the Joint Lead Arrangers may deem
necessary or desirable in order to perfect and protect the Liens created
thereby,

 

(E)              evidence of the insurance required by the terms of the Security
Agreement naming the Collateral Agent, on behalf of the Lender Parties, as
additional insured and loss payee with such responsible and reputable insurance

 

63

--------------------------------------------------------------------------------


 

companies or associations, and in such amounts and covering such risks, as is
satisfactory to the Administrative Agents and the Joint Lead Arrangers, and

 

(F)              evidence that all other action that the Joint Lead Arrangers
may deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement has
been taken (including, without limitation, receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements).

 

(iii)                               A guaranty in substantially the form of
Exhibit E hereto (together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty”), duly executed
by each Subsidiary Guarantor.

 

(iv)                              Certified copies of the resolutions of the
board of directors or of the members or managers of each Loan Party approving
the Transaction and each Loan Document to which it is or is to be a party, and
of all documents evidencing other necessary corporate action and governmental
and other third party approvals and consents, if any, with respect to the
Transaction and each Loan Document to which it is or is to be a party.

 

(v)                                 A copy of a certificate of the Secretary of
State of the jurisdiction of incorporation or organization of each Loan Party,
dated reasonably near the Effective Date, certifying (A) as to a true and
correct copy of the charter, articles of incorporation or articles of
organization, as the case may be (“Organizational Documents”) of such Loan Party
and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to such Loan Party’s Organizational
Documents on file in such Secretary’s office, (2) if applicable, such Loan Party
has paid all franchise taxes to the date of such certificate and (C) such Loan
Party is duly incorporated or organized and in good standing or presently
subsisting under the laws of the State of the jurisdiction of its incorporation
or organization.

 

(vi)                              A copy of a certificate of the Secretary of
State of each jurisdiction reasonably requested by the Joint Lead Arrangers,
dated reasonably near the Effective Date, stating that a Loan Party is duly
qualified and in good standing as a foreign entity in such State and has filed
all annual reports required to be filed to the date of such certificate.

 

(vii)                           A certificate of each Loan Party, signed on
behalf of such Loan Party by a Responsible Officer, dated the date of the
Effective Date (the statements made in which certificate shall be true on and as
of the date of the Initial Extension of Credit), certifying as to (A) the
absence of any amendments to the Organizational Documents of such Loan Party
since the date of the Secretary of State’s certificate referred to in
Section 3.01(a)(v), (B) a true and correct copy of the bylaws or operating
agreement, as applicable, of such Loan Party as in effect on the date on which
the resolutions referred to in Section 3.01(a)(iv) were adopted and on the date
of the Effective Date, (C) the due incorporation/organization and good standing
or valid existence of such Loan Party as a

 

64

--------------------------------------------------------------------------------


 

corporation or limited liability company organized under the laws of the
jurisdiction of its incorporation or organization, and the absence of any
proceeding for the dissolution or liquidation of such Loan Party, (D) the truth
of the representations and warranties contained in the Loan Documents as though
made on and as of the date of the Initial Extension of Credit and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.

 

(viii)                        A certificate of a Responsible Officer of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

 

(ix)                                Certified copies of each of the Related
Documents, duly executed by the parties thereto and in form and substance
satisfactory to the Lender Parties, together with all agreements, instruments
and other documents delivered in connection therewith as the Administrative
Agent or the Joint Lead Arrangers shall request.

 

(x)                                   Certificates, in substantially the form of
Exhibit F, attesting to the Solvency of each Loan Party individually and
together with its Subsidiaries, taken as a whole, before and after giving effect
to the Transaction, from its Chief Financial Officer, if any, or other
Responsible Officer if none.

 

(xi)                                Audited annual financial statements dated
December 31, 2010, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available, pro forma
consolidated financial statements as to the Borrower and its Subsidiaries and
forecasts prepared by management of the Borrower, in form and substance
satisfactory to the Administrative Agent and the Joint Lead Arrangers, of
balance sheets, income statements and cash flow statements on an annual basis
for each year following the Effective Date until the Termination Date.

 

(xii)                             A Notice of Borrowing or Notice of Issuance,
as applicable, relating to the Initial Extension of Credit.

 

(xiii)                          Favorable opinions of Barrett & McNagny, LLP and
Greenberg Traurig LLP counsel for the Loan Parties, in substantially the forms
of respectively Exhibits G-1 and G-2 hereto and as to such other matters as the
Administrative Agent or the Joint Lead Arrangers may reasonably request.

 

(xiv)                         Evidence satisfactory to the Administrative Agent
and the Joint Lead Arrangers that a nationally recognized Process Agent shall
have been appointed as Process Agent under Section 8.12 hereof.

 

(b)                                 The Administrative Agent and the Joint Lead
Arrangers shall be satisfied with the corporate and legal structure and
capitalization of each Loan Party and each of its Subsidiaries the Equity
Interests in which Subsidiaries are being pledged pursuant to the Loan
Documents, including the terms and conditions of the charter, bylaws and each
class of Equity Interest in each Loan Party and each such Subsidiary and of each
agreement or instrument relating to such structure or capitalization.

 

65

--------------------------------------------------------------------------------


 

(c)                                  All Equity Interests of the Guarantors
shall be owned by the Borrower or one or more of the Borrower’s Subsidiaries, in
each case free and clear of any Lien other than Liens created under the Loan
Documents.

 

(d)                                 The Administrative Agent and the Joint Lead
Arrangers shall be satisfied that all Existing Debt, other than Surviving Debt,
has been prepaid, redeemed or defeased in full or otherwise satisfied and
extinguished and that all Surviving Debt shall be on terms and conditions
satisfactory to the Administrative Agent and the Joint Lead Arrangers.

 

(e)                                  Before giving effect to the Transaction,
there shall have occurred no Material Adverse Change since December 31, 2010.

 

(f)                                    There shall exist no action, suit,
investigation, litigation or proceeding affecting any Loan Party or any of its
Subsidiaries pending or threatened before any court, governmental agency or
arbitrator that (i) could reasonably be expected to have a Material Adverse
Effect other than the matters described on Schedule 4.01(f) hereto (the
“Disclosed Litigation”) or (ii) purports to affect the legality, validity or
enforceability of any Transaction Document or the consummation of the
Transaction, and there shall have been no adverse change in the status, or
financial effect on, any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(f) hereto.

 

(g)                                 All governmental and third party consents
and approvals necessary in connection with the Transaction shall have been
obtained (without the imposition of any conditions that are not acceptable to
the Joint Lead Arrangers and the Administrative Agent) and shall remain in
effect; and no law or regulation shall be applicable in the judgment of the
Joint Lead Arrangers and the Administrative Agent, in each case that restrains,
prevents or imposes materially adverse conditions upon the Transaction.

 

(h)                                 The Borrower shall have paid all accrued
fees of the Joint Lead Arrangers, the Agents and the Lender Parties and all
accrued expenses of the Joint Lead Arrangers (including the accrued fees and
expenses of counsel to the Joint Lead Arrangers and local counsel to the Lender
Parties).

 

(i)                                     The Refinancing shall have been
consummated or shall be consummated or concurrently consummated with the
Effective Date, all advances and other amounts owing under the Existing Credit
Agreement shall have been repaid in full, the commitments thereunder shall have
terminated and the letters of credit issued thereunder shall have been canceled
or the reimbursement of draws thereunder provided for in a manner acceptable to
the Paying Agent (it being understood that treating such letters of credit as
Existing Letters of Credit hereunder is acceptable to the Paying Agent), and all
Liens and guaranties supporting any Debt under the Existing Credit Agreement
shall have been fully released and terminated.

 

(j)                                     The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

Section 3.02.                             Conditions Precedent to Each Borrowing
and Issuance and Renewal.  The obligation of each Appropriate Lender to make an
Advance (other than a Letter of

 

66

--------------------------------------------------------------------------------


 

Credit Advance made by an Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Revolving Credit Lender
pursuant to Section 2.02(b)) on the occasion of each Borrowing (including the
initial Borrowing), and the obligation of an Issuing Bank to issue a Letter of
Credit (including the initial issuance) or renew a Letter of Credit and the
right of the Borrower to request a Swing Line Borrowing, shall be subject to the
further conditions precedent that on the date of such Borrowing or issuance or
renewal (a) the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance or Notice of Renewal and the acceptance by the Borrower of the proceeds
of such Borrowing or of such Letter of Credit or the renewal of such Letter of
Credit shall constitute a representation and warranty by the Borrower that both
on the date of such notice and on the date of such Borrowing or issuance or
renewal such statements are true):

 

(i)                                     the representations and warranties
contained in each Loan Document are true and correct in all material respects on
and as of such date, before and after giving effect to such Borrowing or
issuance or renewal and to the application of the proceeds therefrom, as though
made on and as of such date, other than any such representations or warranties
that, by their terms, refer to a specific date other than the date of such
Borrowing or issuance or renewal, in which case as of such specific date;

 

(ii)                                  no Default has occurred and is continuing,
or would result from such Borrowing or issuance or renewal or from the
application of the proceeds therefrom; and

 

(iii)                               after giving effect to such Borrowing or
issuance or renewal, the Borrowing Base Obligations at such time will not exceed
the Borrowing Base at such time;

 

(iv)                              after giving pro forma effect to such
Borrowing, the Borrower is in compliance with the covenants (including
restrictions on liens and debt) set forth in each of the Related Documents and
all other documents evidencing Debt incurred pursuant to Section 5.02(b)(i)(C);

 

(b)                                 in the case of a Borrowing to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the
Paying Agent, the Required Lenders (in the case of any Advances to be
denominated in an Alternative Currency) or the Issuing Bank (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Borrowing to be denominated in the relevant Alternative
Currency; and

 

(c)                                  the Administrative Agent shall have
received such other approvals, opinions or documents as the Administrative Agent
or the Joint Lead Arrangers may reasonably request.

 

Section 3.03.                             Determinations Under Section 3.01. 
For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender Party shall be deemed to have consented to, approved
or accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lender

 

67

--------------------------------------------------------------------------------


 

Parties unless an officer of the Paying Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto and, if the
Initial Extension of Credit shall be made on the Effective Date and consists of
a Borrowing, such Lender Party shall not have made available to the Paying Agent
such Lender Party’s ratable portion of such Borrowing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.                             Representations and Warranties of the
Borrower.  The Borrower represents and warrants as follows:

 

(a)                                  Each Loan Party and each of its
Subsidiaries (i) is a corporation or a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation, (ii) is duly qualified and in good standing as a foreign corporation
or limited liability company in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite entity power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted.  Set forth on Schedule 4.01(a) hereto is a complete and accurate
list of all Loan Parties, showing as of the date hereof (as to each Loan Party)
the jurisdiction of its formation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
formation.  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 3.01(a)(vii) is a true and correct copy of
each such document, each of which is valid and in full force and effect.

 

(b)                                 Set forth on Schedule 4.01(b) hereto is a
complete and accurate list of all Subsidiaries of each Loan Party, showing as of
the date hereof (as to each such Subsidiary) the jurisdiction of its
incorporation, the number of shares of each class of its Equity Interests
authorized, and the number outstanding, on the date hereof and the percentage of
each such class of its Equity Interests owned (directly or indirectly) by such
Loan Party and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof.  All of the outstanding Equity Interests in each Loan Party’s
Subsidiaries has been validly issued, are fully paid and non-assessable and are
owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Collateral Documents.

 

(c)                                  The execution, delivery and performance by
each Loan Party of each Transaction Document to which it is or is to be a party,
and the consummation of the Transaction, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene such Loan Party’s charter or bylaws, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X

 

68

--------------------------------------------------------------------------------


 

of the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries.  No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could be reasonably likely to have a Material Adverse Effect.

 

(d)                                 No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Transaction Document
to which it is or is to be a party, or for the consummation of the Transaction,
(ii) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(iv) the exercise by any Agent or any Lender Party of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 4.01(d) hereto, all of which have been duly
obtained, taken, given or made and are in full force and effect.  All applicable
waiting periods in connection with the Transaction have expired without any
action having been taken by any competent authority restraining, preventing or
imposing materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.

 

(e)                                  This Agreement has been, and each other
Transaction Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party party thereto.  This Agreement is, and each other
Transaction Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party party in accordance with its terms.

 

(f)                                    There is no action, suit, investigation,
litigation or proceeding affecting any Loan Party or any of its Subsidiaries,
including any Environmental Action, pending or threatened before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect (other than the Disclosed Litigation) or (ii) purports
to affect the legality, validity or enforceability of any Transaction Document
or the consummation of the Transaction, and there has been no material adverse
change in the status, or financial effect on any Loan Party or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

(g)                                 The Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2010, and the related
Consolidated statement of income and Consolidated

 

69

--------------------------------------------------------------------------------


 

statement of cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an unqualified opinion of Ernst & Young LLP,
independent public accountants, and the Consolidated balance sheet of the
Borrower and its Subsidiaries as at June 30, 2011, and the related Consolidated
statements of income and Consolidated statement of cash flows of the Borrower
and its Subsidiaries for the six months then ended, duly certified by the Chief
Financial Officer of the Borrower, copies of which have been furnished to each
Lender Party, fairly present, subject, in the case of said balance sheet as at
June 30, 2011, and said statements of income and cash flows for the three months
then ended, to year-end audit adjustments, the Consolidated financial condition
of the Borrower and its Subsidiaries as at such dates and the Consolidated
results of operations of the Borrower and its Subsidiaries for the periods ended
on such dates, all in accordance with generally accepted accounting principles
applied on a consistent basis, and since December 31, 2010, there has been no
Material Adverse Change and no event has occurred or condition arisen that could
reasonably be expected to have a Material Adverse Effect.  Each reconciliation
for the Borrower on a stand-alone basis with respect to each of the financial
statements referred to above as at each such date for each such period, duly
certified by the Chief Financial Officer of the Borrower, a copy of which has
been furnished to each Lender Party, fairly present the financial condition and
results of operations of the Borrower on a stand-alone basis as at each such
date.

 

(h)                                 The Consolidated forecasted balance sheet,
statement of income and statement of cash flows of the Borrower and its
Subsidiaries delivered to the Lender Parties pursuant to Section 3.01(a)(xi) or
Section 5.03 were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Borrower’s best estimate of its future financial performance.

 

(i)                                     Neither the Information Memorandum nor
any other information, exhibit or report furnished by or on behalf of any Loan
Party to any Agent or any Lender Party in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.

 

(j)                                     The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Advance or drawings under any Letter of Credit
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

 

(k)                                  Neither any Loan Party nor any of its
Subsidiaries is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.  Neither
any Loan Party nor any of its Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.  Neither
the

 

70

--------------------------------------------------------------------------------


 

making of any Advances, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Transaction
Documents, will violate any provision of any such Act or any rule, regulation or
order of the Securities and Exchange Commission thereunder.

 

(l)                                     Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction that could be reasonably likely to have a Material Adverse Effect.

 

(m)                               All filings and other actions necessary or
desirable to perfect and protect the security interest in the Collateral created
under the Collateral Documents have been duly made or taken and are in full
force and effect, and the Collateral Documents create in favor of the Collateral
Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions, perfected first priority security interest in the
Collateral, securing the payment of the Secured Obligations, and all filings and
other actions necessary or desirable to perfect and protect such security
interest have been duly taken.  The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the liens and
security interests created or permitted under the Loan Documents.

 

(n)                                 Each Loan Party is, individually and
together with its Subsidiaries, Solvent.

 

(o)                                 Set forth on Schedule 4.01(o) hereto is a
complete and accurate list of all Plans, Multiemployer Plans and Welfare Plans.

 

(i)                                     No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a material liability of any Loan Party or any
ERISA Affiliate.

 

(ii)                                  Schedule B (Actuarial Information) to the
most recent annual report (Form 5500 Series) for each Plan, copies of which have
been filed with the Internal Revenue Service and furnished to the Lender
Parties, is complete and accurate and fairly presents the funding status of such
Plan, and since the date of such Schedule B there has been no material adverse
change in such funding status.

 

(iii)                               Neither any Loan Party nor any ERISA
Affiliate has incurred or is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan.

 

(iv)                              Neither any Loan Party nor any ERISA Affiliate
has been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or has been terminated, within the meaning of Title IV
of ERISA, and no such Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, within the meaning of Title IV of ERISA.

 

71

--------------------------------------------------------------------------------


 

(p)                                 Except for costs and liabilities that could
not reasonably be expected to exceed (1) reserves for environmental costs and
liabilities such as (x) those appearing on the Consolidated balance sheet of the
Borrower and its Subsidiaries from time to time as accrued liabilities or
escrowed funds, or (y) those covered by proceeds of applicable insurance
policies, letters of credit, bonds or similar risk management instruments, plus
(2) $20,000,000, in the aggregate:

 

(i)                                     the operations and properties of each
Loan Party and each of its Subsidiaries comply in all material respects with all
applicable Environmental Laws and Environmental Permits, all past non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing obligations or costs, and no circumstances exist that could be
reasonably likely to (A) form the basis of an Environmental Action against any
Loan Party or any of its Subsidiaries or any of their properties or (B) cause
any such property to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;

 

(ii)                                  none of the properties currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; there are no
and never have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the best
of its knowledge, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries; there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries; and

 

(iii)                               neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

 

(q)                                 Neither any Loan Party nor any of its
Subsidiaries is party to any tax sharing agreement.

 

(i)                                     Each Loan Party and each of its
Subsidiaries and Affiliates has filed, has caused to be filed or has been
included in all tax returns (Federal, state, local and foreign) required to be
filed and has paid all taxes shown thereon to be due, together with applicable
interest and penalties.

 

72

--------------------------------------------------------------------------------


 

(ii)                                  Set forth on Part I of
Schedule 4.01(q) hereto is a complete and accurate list, as of the date hereof,
of each taxable year of each Loan Party and each of its Subsidiaries and
Affiliates for which Federal income tax returns have been filed and for which
the expiration of the applicable statute of limitations for assessment or
collection has not occurred by reason of extension or otherwise (an “Open
Year”).

 

(iii)                               There are no pending tax audits or
examinations, except as set forth on Part II of Schedule 4.01(q) hereof, and no
deficiencies or other claims for unpaid taxes are proposed in writing in respect
of taxes (Federal, state, local and foreign) due from, or with respect to, any
of the Loan Parties, their Subsidiaries or Affiliates or with respect to any tax
return filed by, or in respect of, any of them, except as set forth on Part II
of Schedule 4.01(q) hereof.

 

(r)                                    Neither the business nor the properties
of any Loan Party or any of its Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could be reasonably likely to have a
Material Adverse Effect.  The properties of each Loan Party and each Subsidiary
thereof are insured with financially sound and reputable insurance companies
that are not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where each such
Loan Party or the applicable Subsidiary operates.

 

(s)                                  Set forth on Schedule 4.01(s) hereto is a
complete and accurate list of all Existing Debt (other than Surviving Debt),
showing as of the date hereof the obligor and the principal amount outstanding
thereunder.

 

(t)                                    Set forth on Schedule 4.01(t) hereto is a
complete and accurate list of all Debt which will remain outstanding after
giving effect to the consummation of the Transaction, showing as of the date
hereof the obligor and the principal amount outstanding thereunder, the maturity
date thereof and the amortization schedule therefor.

 

(u)                                 (i) Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(ii)                                  Set forth on Schedule 4.01(u) hereto is a
complete and accurate list of all Liens on the property or assets of any Loan
Party or any of its Subsidiaries, showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto.  The
property and assets of each Loan Party and each of its Subsidiaries is subject
to no Liens, other than Liens set forth on Schedule 4.01(u), and as otherwise
permitted by Section 5.02(a).

 

73

--------------------------------------------------------------------------------


 

(v)                                 Set forth on Schedule 4.01(v) hereto is a
complete and accurate list of all Investments in excess of $10 million held by
any Loan Party or any of its Subsidiaries on the date hereof, showing as of the
date hereof the amount, obligor or issuer and maturity, if any, thereof.

 

(w)                               Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all patents, trademarks, trade names, service
marks and copyrights, and all applications therefor and licenses thereof, of
each Loan Party or any of its Subsidiaries, showing as of the date hereof the
jurisdiction in which registered, the registration number, the date of
registration and the expiration date.

 

(x)                                   Neither any Loan Party nor any of its
Subsidiaries are using the proceeds of the Advances for any purpose other than
as permitted under this Agreement.

 

(y)                                 The Obligations under the Loan Documents
constitute “Senior Debt” (or the equivalent term) as such term is defined in any
agreement, indenture or other instrument pursuant to which any Debt that is
subordinated to the Obligations of any Loan Party and each Subsidiary thereof
under the Loan Documents is issued, to which any Loan Party or any of
Subsidiaries thereof is a party and that contains such a definition or any
similar definition.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

Section 5.01.                             Affirmative Covenants.  So long as any
Advance or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding or any Lender Party
shall have any Commitment hereunder, the Borrower will:

 

(a)                                  Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA, the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970 and all
Anti-Terrorism Laws.  None of the Loan Parties is or shall be (i) a Person with
whom any Lender is restricted from doing business under Executive Order
No. 13224 or any other Anti-Terrorism Law or (ii) engaged in any business
involved in making or receiving any contribution of funds, goods or services to
or for the benefit of such a Person or in any transaction that evades or avoids,
or has the purpose of evading or avoiding, the prohibitions set forth in any
Anti-Terrorism Law.  The Loan Parties shall provide to the Lenders any
certifications or information that a Lender requests to confirm compliance by
the Loan Parties with Anti-Terrorism Laws.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property;

 

74

--------------------------------------------------------------------------------


 

provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to pay or discharge any such tax, assessment, charge or claim that
is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

 

(c)                                  Compliance with Environmental Laws. 
Comply, and cause each of its Subsidiaries and all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
and cause each of its Subsidiaries to obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

(d)                                 Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates.

 

(e)                                  Preservation of Corporate Existence, Etc. 
Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its existence, legal structure, legal name, rights (charter and
statutory), permits, licenses, approvals, privileges and franchises; provided,
however, that (i) the Borrower may cause any of its Subsidiaries to change its
legal structure and/or legal name so long as the Borrower has taken all actions
to ensure that the Lenders maintain continuous first priority perfected liens in
respect of any Collateral effected by any such change, and such change does not
reduce, diminish, impair or otherwise disadvantage the Borrower, such Subsidiary
or the Lender Parties in any material respect.  (ii) the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(d) and (iii) neither the Borrower nor any of its Subsidiaries shall
be required to preserve any right, permit, license, approval, privilege or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lender Parties.

 

(f)                                    Visitation Rights.  At any reasonable
time and from time to time, permit any of the Agents or any of the Lender
Parties, or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Borrower and any of its Subsidiaries, and to discuss the affairs,

 

75

--------------------------------------------------------------------------------


 

finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants.

 

(g)                                 Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.

 

(h)                                 Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

 

(i)                                     Transactions with Affiliates and
Excluded Subsidiaries.  Conduct, and cause each of its Subsidiaries to conduct,
all transactions otherwise permitted under the Loan Documents with any of their
Affiliates (including any Excluded Subsidiaries) on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

(j)                                     Covenant to Guarantee Obligations and
Give Security.  Upon (x) the request of the Collateral Agent following the
occurrence and during the continuance of a Default, (y) the formation or
acquisition of any new direct or indirect Subsidiaries by any Loan Party
(unless, in the case of this clause (y), the Borrower otherwise elects by
designating such Subsidiary as an Excluded Subsidiary in a writing delivered to
the Joint Lead Arrangers within 30 days after the date of such formation or
acquisition, in which case the provisions of this Agreement that by their terms
become effective upon the Borrower’s making such election shall thereafter be in
effect) or any Subsidiary’s ceasing to be an Excluded Subsidiary pursuant to the
definition of “Excluded Subsidiary” or (z) the acquisition of any Subject
Property by any Loan Party, and such Subject Property, in the judgment of the
Collateral Agent, shall not already be subject to a perfected first priority
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties, then the Borrower shall, and in the case of clause (y), may, in
each case at the Borrower’s expense:

 

(i)                                     in connection with the formation or
acquisition of a Subsidiary or any Subsidiary’s ceasing to be an Excluded
Subsidiary, within 30 days after the later of (x) such formation or acquisition
of any such Subsidiary and (y) the capitalization of such Subsidiary exceeding
$1 million, cause each such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Collateral Agent a guaranty or guaranty supplement, in form and
substance satisfactory to the Collateral Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

 

76

--------------------------------------------------------------------------------


 

(ii)                                  within 30 days after such request,
formation or acquisition or any Subsidiary’s ceasing to be an Excluded
Subsidiary, furnish to the Collateral Agent a description of the personal
properties of the Loan Parties and their respective Subsidiaries constituting
Subject Property in detail satisfactory to the Collateral Agent,

 

(iii)                               within 30 days after such request, formation
or acquisition or any Subsidiary’s ceasing to be an Excluded Subsidiary, duly
execute and deliver, and cause each such Subsidiary and each direct and indirect
parent of such Subsidiary (if it has not already done so) to duly execute and
deliver, to the Collateral Agent pledges, assignments, security agreement
supplements and other security agreements, as specified by and in form and
substance satisfactory to the Collateral Agent, securing payment of all the
Obligations of the applicable Loan Party, such Subsidiary or such parent, as the
case may be, under the Loan Documents and constituting Liens on all such
properties which constitute Subject Property,

 

(iv)                              within 30 days after such request, formation
or acquisition or any Subsidiary’s ceasing to be an Excluded Subsidiary, take,
and cause such Subsidiary or such parent to take, whatever action (including,
without limitation, the filing of Uniform Commercial Code financing statements,
and the giving of notices) may be necessary or advisable in the opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the Subject
Property purported to be subject to the pledges, assignments, security agreement
supplements and security agreements delivered pursuant to this Section 5.01(j),
enforceable against all third parties in accordance with their terms,

 

(v)                                 within 60 days after such request, formation
or acquisition or any Subsidiary’s ceasing to be an Excluded Subsidiary, deliver
to the Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Collateral Agent as to the matters contained in clauses (i), (iii) and
(iv) above, as to such guaranties, guaranty supplements, pledges, assignments,
security agreement supplements and security agreements being legal, valid and
binding obligations of each Loan Party party thereto enforceable in accordance
with their terms, as to the matters contained in clause (iv) above, as to such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such Subject Property, and as to such other
matters as the Collateral Agent may reasonably request,

 

(vi)                              upon the occurrence and during the continuance
of a Default, promptly cause to be deposited any and all cash dividends paid or
payable to it or any of its Subsidiaries from any of its Subsidiaries from time
to time into the Collateral Account, and with respect to all other dividends
paid or payable to it or any of its Subsidiaries from time to time, promptly
execute and deliver, or cause

 

77

--------------------------------------------------------------------------------


 

such Subsidiary to promptly execute and deliver, as the case may be, any and all
further instruments and take or cause such Subsidiary to take, as the case may
be, all such other action as the Collateral Agent may deem necessary or
desirable in order to obtain and maintain from and after the time such dividend
is paid or payable a perfected, first priority lien on and security interest in
such dividends, and

 

(vii)                           at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Collateral Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, pledges, assignments, security agreement supplements and
security agreements.

 

(k)                                  Further Assurances.  (i) Promptly upon
request by any Agent, or any Lender Party through the Paying Agent, correct, and
cause each of its Subsidiaries promptly to correct, any defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and

 

(ii)                                  Promptly upon request by any Agent, or any
Lender Party through the Paying Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, conveyances, pledge agreements, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as any
Agent, or any Lender Party through the Paying Agent, may reasonably require from
time to time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

 

(l)                                     Performance of Related Documents. 
Perform and observe, and cause each of its Subsidiaries to perform and observe,
all of the terms and provisions of each Related Document to be performed or
observed by it, maintain each such Related Document in full force and effect,
enforce such Related Document in accordance with its terms, take all such action
to such end as may be from time to time requested by the Paying Agent and, upon
request of the Paying Agent, make to each other party to each such Related
Document such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such Related
Document.

 

(m)                               Preparation of Environmental Reports.  At the
request of the Joint Lead Arrangers or the Collateral Agent from time to time,
provide to the Lender Parties within

 

78

--------------------------------------------------------------------------------


 

60 days after such request, at the expense of the Borrower, an environmental
site assessment report for any of its or its Subsidiaries’ properties described
in such request, prepared by an environmental consulting firm acceptable to the
Joint Lead Arrangers or the Collateral Agent, indicating the presence or absence
of Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Joint Lead Arrangers or
the Collateral Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the Joint
Lead Arrangers or the Collateral Agent may retain an environmental consulting
firm to prepare such report at the expense of the Borrower, and the Borrower
hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the Joint Lead
Arrangers, the Lender Parties, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

 

(n)                                 Compliance with Terms of Leaseholds.  Make
all payments and otherwise perform all obligations in respect of all leases of
real property to which the Borrower or any of its Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Paying Agent of any default by any party with respect to such leases
and cooperate with the Paying Agent in all respects to cure any such default,
and cause each of its Subsidiaries to do so, except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

(o)                                 Use of Proceeds.  Use the proceeds of the
Advances solely (a) for the Refinancing and to pay transaction fees and expenses
incurred in connection therewith and (b) to provide working capital for the Loan
Parties and for other general corporate purposes, including, without limitation,
for purposes of making capital expenditures, share repurchases permitted under
Section 5.02(g) and acquisitions and other Investments permitted under
Section 5.02(f),

 

Section 5.02.                             Negative Covenants.  So long as any
Advance or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding or any Lender Party
shall have any Commitment hereunder, the Borrower will not, at any time:

 

(a)                                  Liens, Etc.  Create, incur, assume or
suffer to exist, or permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Lien on or with respect to any of its properties of any
character (including, without limitation, accounts) whether now owned or
hereafter acquired, or sign or file or suffer to exist, or permit any of its
Subsidiaries to sign or file or suffer to exist, under the Uniform Commercial
Code of any jurisdiction, a financing statement that names the Borrower or any
of its Subsidiaries as debtor, or sign or suffer to exist, or permit any of its
Subsidiaries to sign or suffer to exist, any security agreement authorizing any
secured party thereunder to file such financing

 

79

--------------------------------------------------------------------------------


 

statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except:

 

(i)                                     Liens created under the Loan Documents;

 

(ii)                                  Permitted Liens;

 

(iii)                               Liens existing on the date hereof and
described on Schedule 4.01(u) hereto;

 

(iv)                              purchase money Liens arising from financings
upon or in real property or equipment acquired or held by the Borrower or any of
its Subsidiaries in the ordinary course of business to secure the purchase price
of such property or equipment or to secure Debt incurred solely for the purpose
of financing the acquisition, construction or improvement of any such property
or equipment to be subject to such Liens, or Liens existing on any such property
or equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
property other than the property or equipment being acquired, constructed or
improved, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the Debt secured by Liens permitted by this
clause (iv) shall be permitted under Section 5.02(b)(iii)(B);

 

(v)                                 Liens on or with respect to the Equity
Interests or assets of a newly-formed or newly-acquired Subsidiary granted in
connection with financing the formation of, or the acquisition of all of the
Equity Interests or all or substantially all of the assets of, such Person, as
contemplated in Section 5.02(f)(vii);

 

(vi)                              Liens arising pursuant to a Permitted
Receivables Financing on receivables sold or financed in connection with such
Permitted Receivables Financing in an aggregate amount not to exceed
$350,000,000; and

 

(vii)                           Liens not otherwise permitted under this
Section 5.02(a); provided that (A) such Liens shall not extend to or cover any
Collateral and (B) the book value of the assets subject to such Liens shall not
exceed, in the aggregate, 15% of the book value of the Borrower’s Consolidated
property, plant and equipment, in each case as such book value is determined in
accordance with GAAP.

 

(b)                                 Debt.  Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any Debt, except:

 

(i)                                     in the case of the Borrower or a
Subsidiary Guarantor,

 

(A)           Debt in respect of Hedge Agreements permitted under
Section 5.02(m) hereof;

 

80

--------------------------------------------------------------------------------


 

(B)             Debt owed to a Subsidiary Guarantor, which Debt (x) shall
constitute Pledged Debt, (y) shall be subordinated to the Facilities and on
terms acceptable to the Joint Lead Arrangers and (z) shall be evidenced by
promissory notes in form and substance satisfactory to the Joint Lead Arrangers
and such promissory notes shall be pledged as security for the Obligations of
the holder thereof under the Loan Documents to which such holder is a party and
delivered to the Collateral Agent pursuant to the terms of the Security
Agreement;

 

(C)             so long as no Event of Default has occurred and is continuing,
or would result therefrom, (x) other unsecured Debt and (y) Debt secured by
Liens permitted under Section 5.02(a)(vii); provided that before and after
giving effect to such Debt, the Borrower is in pro forma compliance with the
covenants in Section 5.04, calculated based on the financial statements most
recently delivered pursuant to Section 5.03 and as though such Debt had been
incurred at the beginning of the four-quarter period covered thereby;

 

(ii)                                  in the case of any Subsidiary of the
Borrower,

 

(A)           Debt owed to the Borrower or to a Subsidiary Guarantor, provided
that, in each case, such Debt (x) shall constitute Pledged Debt, (y) shall be
subordinated to the Facilities and on terms acceptable to the Joint Lead
Arrangers and (z) shall be evidenced by promissory notes in form and substance
satisfactory to the Joint Lead Arrangers and such promissory notes shall be
pledged as security for the Obligations of the holder thereof under the Loan
Documents to which such holder is a party and delivered to the Collateral Agent
pursuant to the terms of the Security Agreement;

 

(B)             so long as no Event of Default has occurred and is continuing or
would result therefrom, other unsecured Debt of the Subsidiaries of the Borrower
in an aggregate principal amount not to exceed $100 million at any one time
outstanding; and

 

(C)             Debt of a newly-formed or newly-acquired Subsidiary owed to a
Person financing the formation of such Subsidiary or the acquisition of all of
the Equity Interests in or all or substantially all of the assets of such
Subsidiary as contemplated by Section 5.02(f)(vii);

 

(iii)                               in the case of the Borrower and its
Subsidiaries,

 

(A)           Debt under the Loan Documents,

 

(B)             so long as no Event of Default has occurred and is continuing,
or would result therefrom, Debt secured by Liens permitted by
Section 5.02(a)(iv); provided, that before and after giving effect to such Debt,
the Borrower is in pro forma compliance with the financial covenants set forth
in Section 5.04 hereof calculated based on the financial statements most
recently delivered pursuant to Section 5.03 and as though such Debt was incurred
at the beginning of the four-quarter period covered thereby,

 

81

--------------------------------------------------------------------------------


 

(C)    the Surviving Debt, and any Debt extending the maturity of, or refunding
or refinancing, in whole or in part, any Surviving Debt, provided that the terms
of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Loan Documents, provided further that the principal amount of
such Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing
(except by an amount equal to a reasonable premium paid, and reasonable fees and
expenses incurred, in connection with such refinancing), and the direct and
contingent obligors therefor shall not be changed, as a result of or in
connection with such extension, refunding or refinancing, provided still further
that the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lender Parties than
the terms of any agreement or instrument governing the Surviving Debt being
extended, refunded or refinanced and the interest rate applicable to any such
extending, refunding or refinancing Debt does not exceed the then applicable
market interest rate, and

 

(D)    Debt incurred by a Permitted Receivables Financing Subsidiary in a
Permitted Receivables Financing.

 

(c)           Change in Nature of Business.  Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof.

 

(d)           Mergers, Etc.  Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, except
that:

 

(i)            any Subsidiary of the Borrower may merge into or consolidate with
the Borrower (so long as such Subsidiary is a Subsidiary Guarantor) or any other
Subsidiary of the Borrower, provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of the Borrower, provided further that, in the case of
any such merger or consolidation to which a Subsidiary Guarantor is a party, the
Person formed by such merger or consolidation shall be a Subsidiary Guarantor;
and

 

(ii)           in connection with any acquisition permitted under
Section 5.02(f), any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that the Person surviving such merger shall be a wholly owned
Subsidiary of the Borrower and such Person shall become a Subsidiary Guarantor
hereunder;

 

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default and, in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving corporation.

 

82

--------------------------------------------------------------------------------


 

(e)           Sales, Etc., of Assets.  Sell, lease, transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease, transfer or
otherwise dispose of, any assets, or grant any option or other right to
purchase, lease or otherwise acquire, except:

 

(i)            sales of Inventory in the ordinary course of its business;

 

(ii)           in a transaction authorized by Section 5.02(d);

 

(iii)          so long as no Event of Default has occurred and is continuing or
would occur after giving effect thereto, (A) sales of assets consisting of real
property, plant and equipment, (B) ordinary course sales of impaired accounts
receivables in connection with the receipt of insurance or other proceeds in
full or partial payment therefor and (C) the sale, in one transaction or series
of related transactions, of all of the Equity Interests or all or substantially
all of the assets of a Subsidiary or related group of Subsidiaries of the
Borrower that in any case constitute a single business, in each case, for cash
and for fair value and in an aggregate amount for all such dispositions pursuant
to clauses (A) — (C) of this clause (iii) not to exceed, at any time, 10% of the
total assets of the Borrower and its Consolidated Subsidiaries (determined in
accordance with GAAP) as reflected on the Borrower’s consolidated balance sheet
contained in the financial statements most recently delivered pursuant to
Section 5.03(b);

 

(iv)          sales, transfers and other dispositions of assets among Loan
Parties;

 

(v)           sales of assets acquired after the Effective Date that do not
constitute Collateral under the Loan Documents; it being understood that for the
purposes of sales of assets permitted by this clause (v), the Subject Property
related to such assets may be sold in connection therewith; and

 

(vi)          the winding up or dissolution of any Subsidiary so long as (A) all
assets of such Subsidiary are transferred to the Borrower or another Subsidiary
(other than any Excluded Subsidiary) prior to, or simultaneously with, such
winding up or dissolution and (B) if such Subsidiary is a Guarantor, all assets
of such Subsidiary are transferred to the Borrower or another Guarantor.

 

(f)            Investments in Other Persons.  Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i)            Investments by (x) the Borrower in Subsidiary Guarantors,
(y) Subsidiary Guarantors in the Borrower and other Subsidiary Guarantors, and
(z) the Borrower or Subsidiary Guarantors in new Subsidiaries, provided, that
such Subsidiaries become Subsidiary Guarantors hereunder;

 

(ii)           loans and advances to employees in the ordinary course of the
business of the Borrower and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $500,000 at any time outstanding;

 

(iii)          Investments by the Borrower and its Subsidiaries in Cash
Equivalents;

 

83

--------------------------------------------------------------------------------


 

(iv)          Investments existing on the date hereof and described on
Schedule 4.01(v) hereto;

 

(v)           Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(i)(A);

 

(vi)          Investments consisting of intercompany Debt permitted under
Section 5.02(b)(i)(B) or 5.02(b)(ii);

 

(vii)         so long as no Event of Default has occurred and is continuing or
would occur after giving effect thereto, other Investments consisting of
acquisitions or formations of all or substantially all of the Equity Interests
or assets of another Person; provided that with respect to any Investments made
under this clause (vii):  (A) if such Investment is in the Equity Interests of
such Person, either (1) such Person shall be a Subsidiary Guarantor hereunder or
(2) either (x) such acquisition or formation is financed with the proceeds of
Debt secured by (and only by) the accounts receivables, inventory and related
documents and general intangibles of the Subsidiary so acquired and its
respective Subsidiaries, which Debt is not recourse to (including by way of
guaranty) the Borrower and its other Subsidiaries or (y) the Borrower otherwise
elects in accordance with Section 5.01(j) that such newly-acquired Subsidiary
shall be an Excluded Subsidiary; (B) immediately before and after giving effect
thereto, no Default shall have occurred and be continuing or would result
therefrom; (C) any company or business acquired or invested in pursuant to this
clause (vii) shall be in the same or related line of business as the business of
the Borrower or any of its Subsidiaries; (D) immediately after giving effect to
the acquisition of a company or business pursuant to this clause (vii), the
Borrower shall be in pro forma compliance with the covenants contained in
Section 5.04, calculated based on the financial statements most recently
delivered to the Lender Parties pursuant to Section 5.03 and as though such
acquisition had occurred at the beginning of the four-quarter period covered
thereby, as evidenced by a certificate of the Chief Financial Officer of the
Borrower delivered to the Lender Parties demonstrating such compliance; and
(E) within 30 days after the acquisition of a company or business pursuant to
this clause (vii) the Borrower shall provide revised forecasts of the type
referred to in Section 5.03(e) giving pro forma effect to such acquisition;

 

(viii)        Investments in Mesabi Nugget; provided, that, both before and
after giving effect to any such Investment the Borrower is in pro forma
compliance with the covenants contained in Section 5.04, calculated based on the
financial statements most recently delivered to the Lender Parties pursuant to
Section 5.03 and as though such Investment had occurred at the beginning of the
four-quarter period covered thereby;

 

(ix)           Other Investments at any time in the aggregate not to exceed
$300,000,000;

 

(x)            Other Investments in an amount not to exceed, when taken together
with Restricted Payments made pursuant to clause (x) of Section 5.02(g)(iii),
the Available Basket Amount;

 

84

--------------------------------------------------------------------------------


 

provided, that, notwithstanding the restrictions set forth in this
Section 5.02(f), the Borrower may make Investments so long as immediately after
giving pro forma effect to any such Investment, the Total Net Leverage Ratio is
less than 3.50:1.00.

 

(g)           Restricted Payments.  Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing, or permit any of
its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for
value any Equity Interests in the Borrower or to issue or sell any Equity
Interests or accept any capital contributions, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described in clause (i) through (iv) below or would result therefrom:

 

(i)            the Borrower may (A) declare and pay dividends and distributions
payable only in common stock of the Borrower, (B)  purchase, redeem, retire,
defease or otherwise acquire shares of its capital stock with the proceeds
received contemporaneously from the issue of new shares of its capital stock
with equal or inferior voting powers, designations, preferences and rights and
(C) purchase, redeem, retire or defease any Debt that is convertible into Equity
Interests,

 

(ii)           any Subsidiary of the Borrower may (A) declare and pay cash
dividends to the Borrower, (B) declare and pay cash dividends to any other Loan
Party of which it is a Subsidiary and (C) accept capital contributions from its
parent to the extent permitted under Section 5.01(f)(i),

 

(iii)          the Borrower may make payments restricted by this
Section 5.02(g) so long as (x) immediately after giving pro forma effect to such
payment, the Total Net Leverage Ratio is no higher than 3.50:1.00 or (y) during
any fiscal quarter of the Borrower that the Total Net Leverage Ratio exceeds
3.50:1.00, the aggregate amount of such dividends or distributions made at any
time when the Total Net Leverage Ratio exceeded 3.50:1.00 does not exceed, when
taken together with Investments that at such time have been made pursuant to
Section 5.02(f)(x), the Available Basket Amount at such time.

 

(iv)          so long as no Default has occurred and is continuing or would
result therefrom, the Borrower may make payments of contractual dividends on
convertible equity securities.

 

(h)           Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents in any respect which could be materially adverse to the
interest of the Lender Parties.

 

85

--------------------------------------------------------------------------------


 

(i)            Accounting Changes.  Make or permit any change in (i) accounting
policies or reporting practices, except as required or permitted by GAAP, or
(ii) Fiscal Year.

 

(j)            Amendment, Etc., of Related Documents.  Cancel or terminate any
Related Document (except in connection with the prepayment of any Debt permitted
to be prepaid hereunder) or consent to or accept any cancellation or termination
thereof, amend, modify or change in any manner any term or condition of any
Related Document or give any consent, waiver or approval thereunder, waive any
default under or any breach of any term or condition of any Related Document,
agree in any manner to any other amendment, modification or change of any term
or condition of any Related Document or take any other action in connection with
any Related Document that would impair the value of the interest or rights of
any Loan Party thereunder or that would impair the rights or interests of any
Agent or any Lender Party, or permit any of its Subsidiaries to do any of the
foregoing.

 

(k)           Negative Pledge.  Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) any Surviving Debt and (B) any Debt permitted by Section 5.02(b)(i)(C),
Section 5.02(b)(ii)(B) and Section 5.02(b)(iii)(B).

 

(l)            Partnerships, Etc.  Become a general partner in any general or
limited partnership or joint venture, or permit any of its Subsidiaries to do
so, other than any Subsidiary the sole assets of which consist of its interest
in such partnership or joint venture.

 

(m)          Speculative Transactions.  Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions other than in any
event transactions entered into in the ordinary course of business consistent
with past practice; it being understood, however, that the Borrower may engage
in interest rate and commodity risk management transactions that are not
speculative so long as the other requirements of this Agreement are complied
with.

 

(n)           Payment Restrictions Affecting Subsidiaries.  Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Borrower or
any Subsidiary of the Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) the Loan Documents and (ii) any agreement or instrument
evidencing Surviving Debt.

 

(o)           The Borrower shall not permit the Borrowing Base Obligations at
any time to exceed the Borrowing Base at such time.

 

86

--------------------------------------------------------------------------------


 

Section 5.03.          Reporting Requirements.  So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties:

 

(a)           Default Notice.  As soon as possible and in any event within two
days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Default and the action that the Borrower
has taken and proposes to take with respect thereto.

 

(b)           Annual Financials.  As soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by an opinion acceptable to the Required Lenders
of Ernst & Young LLP or other independent public accountants of recognized
standing acceptable to the Required Lenders together with (i) a certificate of a
Financial Officer of the Borrower stating that no Default has occurred and is
continuing or, if a default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (ii) a certificate in substantially the form of
Exhibit H hereto demonstrating the computations used by the Borrower in
determining compliance with the covenants contained in Section 5.04; provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

 

(c)           Quarterly Financials.  As soon as available and in any event
within 45 days after the end of each of the first three quarters of each Fiscal
Year, a Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous fiscal quarter and ending with
the end of such fiscal quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by a Financial Officer of the Borrower as having
been prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto,
and (ii) a certificate in substantially the form of Exhibit H hereto
demonstrating the computations used by the Borrower in determining compliance
with the covenants contained in Section 5.04,

 

87

--------------------------------------------------------------------------------


 

provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

 

(d)           Quarterly Certificate.  Within 15 days after the end of each
fiscal quarter, a certificate of a Financial Officer of the Borrower, in form
and substance satisfactory to the Joint Lead Arrangers and the Administrative
Agent, demonstrating that the Borrowing Base at such time exceeds Borrowing Base
Obligations at such time.

 

(e)           Annual Budget.  As soon as available and in any event no later
than 15 days before the end of each Fiscal Year, an annual budget prepared by
management of the Borrower, in form satisfactory to the Joint Lead Arrangers, of
balance sheets, income statements and cash flow statements on an annual basis
for the Fiscal Year following such Fiscal Year and for each Fiscal Year
thereafter until the Termination Date.  Such budget shall set forth a statement
of the principal assumptions reflected therein.

 

(f)            Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings in which the
amount involved is in excess of $25,000,000 before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting any Loan Party or any of its Subsidiaries of the type
described in Section 4.01(f), and promptly after the occurrence thereof, notice
of any material adverse change in the status or the financial effect on any Loan
Party or any of its Subsidiaries of the Disclosed Litigation from that described
on Schedule 4.01(f) hereto.

 

(g)           Securities Reports.  Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to its stockholders, and copies of all
regular, periodic and special reports, and all registration statements, that any
Loan Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

 

(h)           Creditor Reports.  (i) Promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of Senior Notes, and
(ii) promptly after the furnishing thereof, copies of any default notice
furnished to any holder of Debt securities in the aggregate outstanding in
excess of $25,000,000 of any Loan Party or of any of its Subsidiaries pursuant
to the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lender Parties pursuant to any other
clause of this Section 5.03.

 

(i)            Agreement Notices.  Promptly upon receipt thereof, copies of all
notices, requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Related Document or instrument, indenture,
loan or credit or similar agreement regarding or related to any breach or
default by any party thereto or any other event that could materially impair the
value of the interests or the rights of any Loan Party or otherwise have a
Material Adverse Effect and copies of any amendment,

 

88

--------------------------------------------------------------------------------


 

modification or waiver of any provision of any Related Document or instrument,
indenture, loan or credit or similar agreement and, from time to time upon
request by the Paying Agent, such information and reports regarding the Related
Documents and such instruments, indentures and loan and credit and similar
agreements as the Paying Agent may reasonably request.

 

(j)            Revenue Agent Reports.  Within 10 days after receipt, copies of
all Revenue Agent Reports (Internal Revenue Service Form 886), or other written
proposals of the Internal Revenue Service, that propose, determine or otherwise
set forth positive adjustments to the Federal income tax liability of the
affiliated group (within the meaning of Section 1504(a)(1) of the Internal
Revenue Code) of which the Borrower is a member aggregating $25,000,000 or more.

 

(k)           ERISA.  ERISA Events and ERISA Reports.  (A) Promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of the Chief
Financial Officer of the Borrower describing such ERISA Event and the action, if
any, that such Loan Party or such ERISA Affiliate has taken and proposes to take
with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.

 

(i)            Plan Terminations.  Promptly and in any event within two Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan.

 

(ii)           Plan Annual Reports.  Promptly and in any event within 30 days
after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Plan.

 

(iii)          Multiemployer Plan Notices.  Promptly and in any event within
five Business Days after receipt thereof by any Loan Party or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (A) or (B).

 

(l)            Environmental Conditions.  Promptly after the assertion or
occurrence thereof, notice of any Environmental Action against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect.

 

(m)          Insurance.  As soon as available and in any event within 30 days
after the end of each Fiscal Year, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such

 

89

--------------------------------------------------------------------------------


 

additional information as any Agent, or any Lender Party through the Paying
Agent, may reasonably specify.

 

(n)           Other Information.  Such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as any
Agent or the Joint Lead Arrangers, or any Lender Party through the Paying Agent,
may from time to time reasonably request.

 

Section 5.04.          Financial Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

 

(a)           Total Net Leverage Ratio.  Maintain, beginning with the period of
four fiscal quarters ending September 30, 2011 and at all times thereafter, a
Total Net Leverage Ratio of not more than 5.00 : 1.00.

 

(b)           Interest Coverage Ratio.  Maintain, beginning with the period of
four fiscal quarters ending September 30, 2011 and at all times thereafter, an
Interest Coverage Ratio of no less than 2.50 : 1.00.

 

(c)           Minimum Liquidity.  Maintain, at all times that any of the
Borrower’s 7.375% Senior Notes due 2012 shall remain outstanding, Liquidity in
an amount equal to at least $150,000,000 in excess of the aggregate principal
outstanding amount thereof.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01.          Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)           (i) the Borrower shall fail to pay any principal of any Advance
when the same shall become due and payable or (ii) the Borrower shall fail to
pay any interest on any Advance, or any Loan Party shall fail to make any other
payment under any Loan Document, in each case under this clause (ii) within two
Business Days after the same becomes due and payable; or

 

(b)           any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

 

(c)           the Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 2.03(e), 2.14, 5.01(e), (f), (i), (j), (l) or
(n), 5.02, 5.03 or 5.04; provided that the Borrower shall have a cure period of
three Business Days for any failure to perform or observe the covenants
contained in Section 5.02(o) and Section 5.03; or

 

90

--------------------------------------------------------------------------------


 

(d)           any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 10 days after the
earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to the Borrower by
any Agent or any Lender Party; or

 

(e)           any Loan Party, any of its Subsidiaries or any Excluded Subsidiary
to the extent its Obligations are guaranteed by a Loan Party shall fail to pay
any principal of, premium or interest on or any other amount payable in respect
of any Debt of such Loan Party, such Subsidiary or such Excluded Subsidiary (as
the case may be) that is outstanding in a principal amount (or, in the case of
any Hedge Agreement, an Agreement Value) of at least $20,000,000 either
individually or in the aggregate (but excluding Debt outstanding hereunder),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or any such Debt shall be declared to be due and payable or required to
be prepaid or redeemed (other than by a regularly scheduled required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

 

(f)            any Loan Party or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

 

(g)           any judgments or orders, either individually or in the aggregate,
for the payment of money in excess of $20,000,000 shall be rendered against any
Loan Party or any of its Subsidiaries and shall remain unpaid and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there

 

91

--------------------------------------------------------------------------------


 

shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(h)           any non-monetary judgment or order shall be rendered against any
Loan Party or any of its Subsidiaries that could be reasonably likely to have a
Material Adverse Effect, and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(i)            any provision of any Loan Document after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason cease to be valid and
binding on or enforceable against any Loan Party party to it, or any such Loan
Party shall so state in writing; or

 

(j)            any Collateral Document or financing statement after delivery
thereof pursuant to Section 3.01 or 5.01(j) shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority lien on and security interest in the Collateral purported to be covered
thereby; or

 

(k)           a Change of Control shall occur; or

 

(l)            any ERISA Event shall have occurred with respect to a Plan and
the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $20,000,000; or

 

(m)          any Loan Party or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $20,000,000 or requires payments exceeding $5,000,000 per
annum; or

 

(n)           any Loan Party or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $20,000,000;

 

then, and in any such event, the Paying Agent (i) shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the Commitments of each Lender Party and the obligation of each Lender Party to
make Advances (other than Letter of Credit Advances by an Issuing Bank or a
Revolving Credit Lender pursuant to Section 2.03(c) and Swing Line

 

92

--------------------------------------------------------------------------------


 

Advances by a Revolving Credit Lender pursuant to Section 2.02(b)) and of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, (A) by notice to the Borrower, declare the
Notes, all interest thereon and all other amounts payable under this Agreement
and the other Loan Documents to be forthwith due and payable, whereupon the
Notes, all such interest and all such amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower, (B) by notice to each
party required under the terms of any agreement in support of which a Standby
Letter of Credit is issued, request that all Obligations under such agreement be
declared to be due and payable and (C) by notice to any Issuing Bank, direct
such Issuing Bank to deliver a Default Termination Notice to the beneficiary of
each Standby Letter of Credit issued by it, and such Issuing Bank shall deliver
such Default Termination Notices; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, (x) the Commitments of each Lender Party and the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by an Issuing Bank or a Revolving Credit Lender pursuant to
Section 2.03(c) and Swing Line Advances by a Revolving Credit Lender pursuant to
Section 2.02(b)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (y) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

 

Section 6.02.          Actions in Respect of the Letters of Credit upon
Default.  If any Event of Default shall have occurred and be continuing, the
Paying Agent may, or shall at the request of the Required Lenders, irrespective
of whether it is taking any of the actions described in Section 6.01 or
otherwise, make demand upon the Borrower to, and forthwith upon such demand the
Borrower will, pay to the Collateral Agent on behalf of the Lender Parties in
same day funds at the Collateral Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding.  If at any time the
Paying Agent or the Collateral Agent determines that any funds held in the L/C
Cash Collateral Account are subject to any right or claim of any Person other
than the Agents and the Lender Parties or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Paying Agent or the Collateral Agent, pay to
the Collateral Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Paying Agent or the Collateral Agent, as
the case may be, determines to be free and clear of any such right and claim. 
Upon the drawing of any Letter of Credit for which funds are on deposit in the
L/C Cash Collateral Account (including following the Termination Date), such
funds shall be applied to reimburse the Issuing Banks or Revolving Credit
Lenders, as applicable, to the extent permitted by applicable law.

 

93

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE AGENTS, ETC.

 

Section 7.01.                             Authorization and Action.  Each Lender
Party (in its capacities as a Lender, the Swing Line Bank (if applicable), an
Issuing Bank (if applicable) and on behalf of itself and its Affiliates as
potential Hedge Banks) hereby appoints and authorizes the Joint Lead Arrangers
and each Agent to take such action as agent on its behalf and to exercise such
powers and discretion under this Agreement and the other Loan Documents as are
delegated to the Joint Lead Arrangers and such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Notes), no
Agent nor the Joint Lead Arrangers shall be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Lenders, and such instructions shall be binding
upon all Lender Parties and all holders of Notes; provided, however, that no
Agent nor the Joint Lead Arrangers shall be required to take any action that
exposes such Agent nor the Joint Lead Arrangers to personal liability or that is
contrary to this Agreement or applicable law.  Each Agent agrees to give to each
Lender Party prompt notice of each notice given to it by the Borrower pursuant
to the terms of this Agreement.  Except as may otherwise be agreed in writing,
each of the Lenders agrees that the Administrative Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from the Loan Parties or any such authorized
signatory in doing so.

 

Section 7.02.                             Reliance, Etc.  Neither the Joint Lead
Arrangers nor any Agent nor any of their respective directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
or them under or in connection with the Loan Documents, except for its or their
own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Joint Lead Arrangers and each Agent:  (a) may
treat the payee of any Note as the holder thereof until, in the case of the
Paying Agent, the Paying Agent receives and accepts an Assignment and Assumption
entered into by the Lender that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, or, in the case of any other Agent or the Joint
Lead Arrangers, such Agent or the Joint Lead Arrangers has received notice from
the Paying Agent that it has received and accepted such Assignment and
Assumption, in each case as provided in Section 8.07; (b) may consult with legal
counsel (including counsel for any Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender Party and shall not be responsible to any Lender Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or to inspect
the property (including the books and records) of any Loan Party; (e) shall not
be responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document

 

94

--------------------------------------------------------------------------------


 

furnished pursuant thereto; and (f) shall incur no liability under or in respect
of any Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telegram or facsimile) believed by it to
be genuine and signed or sent by the proper party or parties.

 

Section 7.03.                             Bank of America, N.A., PNC Bank, Wells
Fargo Bank, National Association and Affiliates.  With respect to its
Commitments, the Advances made by it and the Notes issued to it, each of Bank of
America, N.A., PNC Bank and Wells Fargo Bank, National Association shall have
the same rights and powers under the Loan Documents as any other Lender Party
and may exercise the same as though it were not an Agent; and the term “Lender
Party” or “Lender Parties” shall, unless otherwise expressly indicated, include
Bank of America, N.A., PNC Bank and Wells Fargo Bank, National Association in
their respective individual capacities.  Bank of America, N.A., PNC Bank and
Wells Fargo Bank, National Association and their respective affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any of its Subsidiaries and any Person that may do
business with or own securities of any Loan Party or any such Subsidiary, all as
if Bank of America, N.A., PNC Bank and Wells Fargo Bank, National Association
were not Agents and without any duty to account therefor to the Lender Parties.

 

Section 7.04.                             Lender Party Credit Decision.  Each
Lender Party acknowledges that it has, independently and without reliance upon
any Agent, the Joint Lead Arrangers or any other Lender Party and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender Party also acknowledges that
it will, independently and without reliance upon any Agent, the Joint Lead
Arrangers or any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.

 

Section 7.05.                             Indemnification.

 

(a)                                  Each Lender Party severally agrees to
indemnify each Lead Arranger and each Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender Party’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s or such Lead Arranger’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction with respect to such Agent or the Joint Lead Arrangers, as the case
may be.  Without limitation of the foregoing, each Lender Party agrees to
reimburse the Joint Lead Arrangers and each Agent promptly upon demand for its
ratable share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 8.04, to the

 

95

--------------------------------------------------------------------------------


 

extent that such Lead Arranger or such Agent is not promptly reimbursed for such
costs and expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
any Lender Party or any other Person.

 

(b)                                 Each Lender Party severally agrees to
indemnify each Issuing Bank (to the extent not promptly reimbursed by the
Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Issuing Bank under the Loan
Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 8.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

 

(c)                                  For purposes of this Section 7.05, the
Lender Parties’ respective ratable shares of any amount shall be determined, at
any time, according to the sum of (i) the aggregate principal amount of the
Advances outstanding at such time and owing to the respective Lender Parties,
(ii) their respective Pro Rata Shares of the aggregate Available Amount of all
Letters of Credit outstanding at such time and (iii) their respective Unused
Revolving Credit Commitments at such time; provided that the aggregate principal
amount of Swing Line Advances owing to the Swing Line Bank and of Letter of
Credit Advances owing to such Issuing Bank shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments.  The failure of any Lender Party to reimburse any Agent or
any Issuing Bank, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lender Parties to such Agent or such
Issuing Bank, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount.  Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

 

Section 7.06.                             Successor Agents.  Any Agent may
resign at any time by giving written notice thereof to the Lender Parties and
the Borrower and may be removed at any time with or without cause by the
Required Lenders.  Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent.  If no successor Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’

 

96

--------------------------------------------------------------------------------


 

removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lender Parties, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000.  Upon the acceptance of
any appointment as Agent hereunder by a successor Agent and, in the case of a
successor Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, such successor Agent shall succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents.  If within 45 days after
written notice is given of the retiring Agent’s resignation or removal under
this Section 7.06 no successor Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(except in the case of any collateral security held by any Agent on behalf of
the Secured Parties under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (c) the Required Lenders shall thereafter perform all duties
of the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.  After any
retiring Agent’s resignation or removal hereunder as Agent shall have become
effective, the provisions of this Article VII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

Section 7.07.                             The Joint Lead Arrangers, the
Syndication Agents and the Documentation Agents.  It is understood and agreed by
all parties hereto that neither the Joint Lead Arrangers, nor any Syndication
Agent, nor any Documentation Agent shall have any duties or responsibilities
under this Agreement (except, as to the Joint Lead Arrangers, for certain
approval rights expressly provided for herein), and shall have no liability for
any actions taken or not taken in connection with this Agreement or the other
Transaction Documents.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01.                             Amendments, Etc.  No amendment or
waiver of any provision of this Agreement or the Notes or any other Loan
Document, nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed (or, in the
case of the Collateral Documents, consented to) by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that (a) no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lenders, do any of the following at any time:  (i) decrease the percentage of
(x) the Commitments, (y) the aggregate unpaid principal amount of the Advances
or (z) the aggregate Available Amount of outstanding Letters of Credit that, in
each case, shall be required for the Lenders or any of them to take any action
hereunder, (ii) reduce or limit the obligations of any Guarantor under Section 1
of the Guaranty issued by it or, except in connection with a permitted asset
sale, release such Guarantor or otherwise limit

 

97

--------------------------------------------------------------------------------


 

such Guarantor’s liability with respect to the Obligations owing to the Agents
and the Lender Parties, in each case if such reduction, release or limitation is
in respect of all or substantially all of the value of the Guaranties, (iii)
release all or substantially all of the Collateral in any transaction or series
of related transactions, (iv) amend Section 2.13 or this Section 8.01 and (b) no
amendment, waiver or consent shall, unless in writing and signed by each Lender
that has a Commitment under the Revolving Credit Facility if such Lender is
directly affected by such amendment, waiver or consent, (i) increase the
Commitments of such Lender, (ii) reduce the principal of, or interest on, the
Notes held by such Lender or any fees or other amounts payable hereunder to such
Lender, (iii) postpone any date fixed for any scheduled payment of principal of,
or interest on, the Notes held by such Lender or any fees or other amounts
payable hereunder to such Lender, (iv) change the order of application of any
prepayment set forth in Section 2.06 in any manner that materially affects such
Lender or (v) amend Section 1.05 or the definition of “Alternative Currency”;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or an Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of such Issuing Bank, as the case may be,
under this Agreement; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by an Agent in addition to the Lenders
required above to take such action, affect the rights or duties of such Agent
under this Agreement or the other Loan Documents.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent of all Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

Section 8.02.                             Notices, Etc.  (a)  All notices and
other communications provided for hereunder shall be in writing (including
facsimile) and mailed, faxed or delivered, if to the Borrower, at its address at
7575 West Jefferson Blvd., Fort Wayne, Indiana 46804, Attention:  Theresa E.
Wagler (facsimile 260-969-3587); if to any Initial Lender Party, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender Party, at its Domestic Lending Office specified in the Assignment and
Assumption pursuant to which it became a Lender Party; if to the Collateral
Agent, at its address at PNC Bank, Three PNC Plaza, 225 Fifth Avenue,
Pittsburgh, Pennsylvania 15222, Attention: Susan Dimmick (facsimile
412-762-6484); and if to the Paying Agent, at its address at PNC Firstside
Center, 500 First Avenue, P7-PFSC-04-I, Pittsburgh, Pennsylvania 15219,
Attention: Gerri Porter (facsimile 412-762-8672) and with respect to notices
and/or deliveries pursuant to Section 5.03; or, as to the Borrower or the Paying
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Paying Agent.  All such notices and other communications shall, when mailed, or
faxed, be effective when deposited in the mails, transmitted by facsimile,
respectively, except that notices and communications to any Agent pursuant to
Article II, III or VII shall not be effective until received by such Agent. 
Delivery by facsimile or .pdf of an executed counterpart of any amendment or
waiver of any

 

98

--------------------------------------------------------------------------------


 

provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

 

(b)                                 Notices and other communications to the
Lender Parties hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Paying Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Paying Agent and the applicable Lender.  The Paying
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Section 8.03.                             No Waiver; Remedies.  No failure on
the part of any Lender Party or any Agent to exercise, and no delay in
exercising, any right hereunder or under any Note or any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.

 

Section 8.04.                             Costs and Expenses.  (a)  The Borrower
agrees to pay on demand (i) all costs and expenses of the Joint Lead Arrangers
and, after the Initial Extension of Credit, and except as otherwise provided in
this Agreement, also each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses and (B) the
reasonable fees and expenses of counsel for the Joint Lead Arrangers and, after
the Initial Extension of Credit, also each Agent with respect thereto, including
the reasonable fees and expenses of Shearman & Sterling LLP with respect to
advising the Joint Lead Arrangers or such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto, it being
understood and agreed that with respect to the payment of legal fees and
expenses, unless and until the circumstances set forth in clause (ii) below
shall occur, the Borrower shall only be responsible for the fees and expenses of
Shearman & Sterling LLP and any local counsel selected by it in connection with
any and all of the foregoing), and (ii) all costs and expenses of each of the
Joint Lead Arrangers, each Agent and each Lender Party in connection with the
enforcement of and/or the protection of its rights under the Loan Documents and
Advances made and Letters of Credit issued hereunder, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, or any workout, restructuring or
negotiations in respect of the Loan Documents, such Advances or such Letters of
Credit (including, without limitation, the reasonable fees and expenses of
counsel for each of the Joint Lead Arrangers, the Administrative Agent and each
Lender Party with respect thereto).

 

99

--------------------------------------------------------------------------------


 

(b)                                 The Borrower agrees to indemnify, defend and
save and hold harmless each of Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, PNC Bank, National Association, PNC Capital Markets
LLC, Wells Fargo Bank, National Association and Wells Fargo Securities LLC, each
Lender Party and each of their respective Affiliates and their respective
partners, officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, settlement costs, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel (including the
allocated cost of internal counsel)) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any actual or prospective claim, investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Transaction Documents, the performance by the parties hereto of their respective
obligations hereunder or thereunder or any of the transactions contemplated
thereby or (ii) the actual or alleged presence or release of Hazardous Materials
on any property owned or operated by any Loan Party or any of its Subsidiaries
or any Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the Transaction is consummated, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY.  The
Borrower also agrees not to assert, and hereby waives, any claim against any
Lead Arranger, Agent, any Lender Party or any of their Affiliates, or any of
their respective partners, officers, directors, employees, agents and advisors,
on any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit, the
Transaction Documents or any of the transactions contemplated by the Transaction
Documents.  No Indemnified Party shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurodollar Rate Advance is made by the Borrower to or for the
account of a Lender Party other than on the last day of the Interest Period for
such Advance, as a result of a payment or Conversion pursuant to Section 2.06,
2.09(b)(i) or 2.10(d), acceleration of the maturity of the Notes pursuant to
Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
Party other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to Section
8.07 as a result of a demand by the Borrower pursuant to Section 8.07(a), or if
the Borrower fails to make any payment or prepayment of an Advance for which a
notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall,
upon demand by

 

100

--------------------------------------------------------------------------------


 

such Lender Party (with a copy of such demand to the Paying Agent), pay to the
Paying Agent for the account of such Lender Party any amounts required to
compensate such Lender Party for any additional losses, costs or expenses that
it may incur as a result of such payment or Conversion or such failure to pay or
prepay, as the case may be, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender
Party to fund or maintain such Advance.

 

(d)                                 If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it under any Loan Document,
including, without limitation, fees and expenses of counsel and indemnities,
such amount may be paid on behalf of such Loan Party by the Paying Agent or any
Lender Party, in its sole discretion.

 

(e)                                  Without prejudice to the survival of any
other agreement of any Loan Party hereunder or under any other Loan Document,
the agreements and obligations of the Borrower contained in Sections 2.10 and
2.12 and this Section 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

 

Section 8.05.                             Right of Set-off.  Upon (a) the
occurrence and during the continuance of any Event of Default and (b) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Paying Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or such Note or Notes and
although such Obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of set off, (x) all amounts so
set off shall be paid over immediately to the Paying Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Paying Agent and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Paying Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Agent and each Lender Party
agrees promptly to notify the Borrower after any such set-off and application;
provided, further, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender Party and their respective Affiliates may
have.

 

Section 8.06.                             Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and each Agent
and the Paying Agent shall have been notified by each Initial Lender Party that
such Initial Lender Party has executed it and thereafter

 

101

--------------------------------------------------------------------------------


 

shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender Parties.

 

Section 8.07.                             Assignments and Participations.

 

(a)                                  Each Lender may, and (following a demand by
such Lender pursuant to Section 2.10 or 2.12) upon at least five Business Days’
notice to such Lender and the Paying Agent, will assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments, the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of one
or more Facilities, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or an Approved Fund of any Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the aggregate amount of the Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than $1,000,000 (or such lesser amount as shall be
approved by the Paying Agent and, so long as no Default shall have occurred and
be continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, and (iv) the
parties to each such assignment shall execute and deliver to the Paying Agent,
for its acceptance (other than as to assignments to then existing Lenders and/or
their Affiliates) and recording in the Register, an Assignment and Assumption,
together with any Note or Notes subject to such assignment and together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the processing and recordation fee set forth in sub-clause (iv) above shall not
be payable (A) with respect to an assignment by any Lender Party to an Affiliate
or an Approved Fund of such Lender Party, or (B) with respect to an assignment
(x) which is both by and to an existing Lender Party or (y) with a stated
effective date occurring prior to the 90th day after the Effective Date hereof.

 

(b)                                 Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in such Assignment
and Assumption, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Assumption, have the rights and obligations of a Lender
or an Issuing Bank, as the case may be, hereunder and (ii) the Lender or an
Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights (other than its rights under Sections 2.10,
2.12 and 8.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
remaining portion of an assigning Lender’s or an Issuing Bank’s rights and
obligations under this Agreement, such Lender or such Issuing Bank shall cease
to be a party hereto).

 

(c)                                  By executing and delivering an Assignment
and Assumption, each Lender Party assignor thereunder and each assignee
thereunder confirm to and agree with each other and

 

102

--------------------------------------------------------------------------------


 

the other parties thereto and hereto as follows:  (i) other than as provided in
such Assignment and Assumption, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or an Issuing Bank, as the case may
be.

 

(d)                                 The Paying Agent shall maintain at its
address referred to in Section 8.02 a copy of each Assignment and Assumption
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lender Parties and the Commitment under each Facility of,
and principal amount of the Advances owing under each Facility to, each Lender
Party from time to time (the “Register”).  In addition, the Paying Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender.  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agents and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Agent or any Lender Party at any reasonable time and from
time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of an Assignment and
Assumption executed by an assigning Lender Party and an assignee, together with
any Note or Notes subject to such assignment, the Paying Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and each other Agent.  In the case of any assignment by
a Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Paying Agent in
exchange for the surrendered Note or Notes a new Note to the order of such
Eligible Assignee in an amount equal to the Commitment assumed by it under each
Facility pursuant to such Assignment and Assumption and, if any assigning Lender
has retained

 

103

--------------------------------------------------------------------------------


 

a Commitment hereunder under such Facility, a new Note to the order of such
assigning Lender in an amount equal to the Commitment retained by it hereunder. 
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of Exhibit A hereto.

 

(f)                                    Each Issuing Bank may assign to an
Eligible Assignee all or a portion of its rights and obligations under the
undrawn portion of its Letter of Credit Commitment at any time; provided,
however, that each such assignment shall be to an Eligible Assignee and the
parties to each such assignment shall execute and deliver to the Paying Agent,
for its acceptance and recording in the Register, an Assignment and Assumption.

 

(g)                                 Each Lender Party may sell participations to
one or more Persons (other than a natural person, a Defaulting Lender or any
Loan Party or any of Affiliates thereof) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or release all or
substantially all of the Collateral.

 

(h)                                 Any Lender Party may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party.

 

(i)                                     Notwithstanding any other provision set
forth in this Agreement, any Lender Party may at any time create a security
interest in all or any portion of its rights under this Agreement (including,
without limitation, the Advances owing to it and the Note or Notes held by it)
in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.

 

(j)                                     No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries,

 

104

--------------------------------------------------------------------------------


 

or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(k)                                  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Paying Agent in an aggregate amount sufficient, upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Paying Agent, the applicable
pro rata share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Paying Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and purchases of Letters of Credit Advances and Swing Line
Advances in accordance with its Pro Rata Share.  Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Section 8.08.                             Replacement of Lenders.  If any Lender
(a) requests compensation under Section 2.10, or if the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.12, or if any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 8.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) or (b) has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 8.01 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent (such
Lender, a “Non-Consenting Lender”), then the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) at its sole expense to
replace such Non-Consenting Lender by deeming such Non-Consenting Lender to have
assigned its Loans, and its Commitments hereunder to one or more assignees; in
each case, provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 8.07(a);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

105

--------------------------------------------------------------------------------


 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.10 or payments required
to be made pursuant to Section 2.12 (i) in the event that as of any date, more
than one Lender shall have an outstanding request for any such compensation, the
Borrower shall not require an assignment by any one Lender requesting such
compensation at such time without also requiring an assignment by all such
Lenders, (ii), such assignment will result in a reduction in such compensation
or payments thereafter;

 

(d)                                 in the case of any assignment resulting from
the existence of a Non-Consenting Lender, any such assignee shall consent, at
the time of such assignment, to the matters in respect of which such
Non-Consenting Lender failed to consent; and

 

(e)                                  such assignment does not conflict with
applicable laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 8.09.                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or .pdf shall be effective as delivery of an original
executed counterpart of this Agreement.

 

Section 8.10.                             No Liability of the Issuing Banks. 
The Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither the Agents, the Lenders nor any Issuing Bank nor any of their
respective officers or directors shall be liable or responsible for:  (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; (d) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), or any error in interpretation of technical terms therein;
or (e) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by (i) such Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms of the Letter of Credit or (ii)
such Issuing Bank’s willful failure to make lawful payment under a Letter of
Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit.  In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that,

 

106

--------------------------------------------------------------------------------


 

with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, such Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

Section 8.11.                             Confidentiality.  Each Agent and each
Lender Party shall hold all information supplied by the Borrower or any of its
Subsidiaries that is marked confidential (the “Confidential Information”)
confidential in accordance with its customary practices for handling
confidential information, provided that, in any event, disclosure may be made
without the consent of the Borrower, (a) to such Agent’s or such Lender Party’s
Affiliates and their officers, directors, employees, agents and advisors and to
actual or prospective Eligible Assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, Federal or foreign authority
or examiner regulating such Lender Party or any of its Affiliates, (d) to any
rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Loan Parties received by it from such
Lender Party, (e) on a confidential basis to swap counterparties in connection
with hedging transactions entered into by a Lender Party with respect to a Loan
Party or any of obligations of a Loan Party and (f) as may be reasonably
necessary in connection with the enforcement of the rights and remedies of the
Lender Parties under the Loan Documents.

 

Section 8.12.                             Release of Collateral.  Upon the sale,
lease, transfer or other disposition of any item of Collateral of any Loan Party
(including, without limitation, as a result of the sale, in accordance with the
terms of the Loan Documents, of the Loan Party that owns such Collateral) in
accordance with the terms of the Loan Documents, the Collateral Agent will, and
the Lender Parties hereby authorize the Collateral Agent to, all at the
Borrower’s expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents.

 

Section 8.13.                             Jurisdiction, Etc.  (a)  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court.  The Borrower hereby agrees that service of process in any such action or
proceeding brought in any such New York state court or in such federal court may
be made upon CT Corporation System or other nationally recognized process agent
(the “Process Agent”) to be designated by the Borrower from time to time by
written notice to the Administrative Agent and the Borrower hereby irrevocably
appoints such Process Agent its authorized agent to accept such

 

107

--------------------------------------------------------------------------------


 

service of process, and agrees that the failure of such Process Agent to give
any notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon. 
The Borrower hereby further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to the Borrower at its
address specified pursuant to Section 8.02.  Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or any of the other Loan Documents in the courts of any jurisdiction.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other Loan Documents to which it is a party in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Section 8.14.                             Governing Law.  Each Loan Document
(other than the Letters of Credit, to the extent specified below and except as
otherwise expressly set forth in a Loan Document) will each be deemed to be a
contract made under and governed by the laws of the State of New York (including
for such purpose Sections 5-1407 and 5-1402 of the General Obligations Law of
the State of New York).  Each Letter of Credit shall be governed by, and
construed in accordance with, the laws or rules designated in such Letter of
Credit or the related Letter of Credit Agreement, or if no laws or rules are
designated, the International Standby Practices (ISP98 — International Chamber
of Commerce Publication Number 590 (the “ISP Rules”)) and, as to matters not
governed by the ISP Rules, the internal laws of the State of New York.  The Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter thereof and supersede any prior agreements,
written or oral, with respect thereto.

 

Section 8.15.                             Reallocation and Assignment of
Existing Facility.  The credit extensions and commitments made by the Existing
Lenders and outstanding pursuant to the Existing Credit Agreement and not
refinanced in connection with the Refinancing, shall be assigned without
recourse and re-allocated among the Lenders so that, and credit extensions and
commitments shall be made by the Lenders pursuant to this Agreement so that,
from and after the Effective Date, the respective commitments and credit
extensions of the Lenders shall be in accordance with Schedule I.  Credit
extensions made by Existing Lenders and not so assigned shall, effective as of
the Effective Date, be evidenced and governed by this Agreement and the Loan
Documents.

 

Section 8.16.                             Effect of this Agreement.  This
Agreement amends and restates the Existing Credit Agreement in its entirety and
is entitled to the benefit of all existing Loan Documents.  Any reference in any
other Loan Document to the “Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Existing Credit Agreement
shall mean and refer to this Agreement.  Any reference in any other Loan
Document

 

108

--------------------------------------------------------------------------------


 

to the “Obligations” or any similar term including or referencing obligations
under the Existing Credit Agreement shall include and reference the Obligations
as defined in this Agreement.  All Obligations under the Existing Credit
Agreement and the other Loan Documents shall continue to be outstanding except
as expressly modified by this Agreement and shall be governed in all respects by
this Agreement and the other Loan Documents, it being agreed and understood by
the parties hereto that this Agreement does not constitute a novation,
satisfaction, payment or reborrowing of any Obligation under the Existing Credit
Agreement or any other Loan Document except as expressly modified by this
Agreement, nor, except as expressly provided herein, does it operate as a waiver
of any right, power or remedy of any Lender under any Loan Document.  The
security interests granted pursuant to any Loan Documents shall, as modified
hereby, continue in full force and effect, and are hereby affirmed, with respect
to this Agreement and the Obligations as defined herein.  In the event of a
conflict between the terms and provisions of this Agreement and the terms and
provisions of any other Loan Document, the terms and provisions of this
Agreement shall govern.

 

Section 8.17.                             No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement
severally provided by the Administrative Agent, the Joint Lead Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders (severally), on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Joint Lead Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent, nor the Joint Lead Arrangers nor any Lender
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor the Joint Lead Arrangers nor any Lender has any obligation to disclose any
of such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against any of the Administrative Agent, the Joint Lead Arrangers or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 8.18.                             Patriot Act Notice.  Each Lender
hereby notifies each Loan Party that, pursuant to the requirements of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes names and addresses and other
information that will allow it to identify each Loan Party in accordance with
the Patriot Act.

 

109

--------------------------------------------------------------------------------


 

Section 8.19                            Waiver of Jury Trial.  Each of the
Borrower, the Agents and the Lender Parties irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to any of the Loan
Documents, the Advances, the Letters of Credit or the actions of any Agent or
any Lender Party in the negotiation, administration, performance or enforcement
thereof.

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

STEEL DYNAMICS, INC.

 

 

 

By

/S/

 

 

Name:  Theresa E. Wagler

 

 

Title:  Executive Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Collateral Agent, Initial Issuing Bank, Swing Line Bank
and a Lender

 

 

 

By

/S/

 

 

Name:  Susan J. Dimmick

 

 

Title:  Senior Vice President

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  David McCauley

 

 

Title:  Director

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Rosalie C. Hawley

 

 

Title:  Vice President 

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE  BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Marcus M. Tarkington

 

 

Title:  Director

 

 

 

 

 

By

/S/

 

 

Name:  Michael Getz

 

 

Title:  Vice President 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Gitanjali Pundir

 

 

Title:  Vice President

 

 

 

 

 

BMO HARRIS FINANCING, INC.,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Thad D. Rasche

 

 

Title:  Director

 

 

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Mike Gifford

 

 

Title:  Vice President

 

 

 

 

 

RBS CITIZENS, N.A.,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  André A. Nazareth

 

 

Title:  Senior Vice President

 

[Signature Page]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  David Simpson

 

 

Title:  Vice President

 

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Sherrese Clarke

 

 

Title:  Authorized Signatory

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Karen Meyer

 

 

Title:  Vice President

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Mark Walton

 

 

Title:  Authorized Signatory 

 

 

 

 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Michael Fornal

 

 

Title:  Vice President   

 

2

--------------------------------------------------------------------------------


 

 

FIRST COMMONWELTH BANK,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Brian J. Sohocki

 

 

Title:  Vice President   

 

 

 

 

 

HUA NAN COMMERCIAL BANK, LTD.
NEW YORK AGENCY,

 

as a Lender

 

 

 

By

/S/

 

 

Name:  Henry Hsieh

 

 

Title:  Assistant Vice President   

 

3

--------------------------------------------------------------------------------